Exhibit 10.1

SUPPLY, DISTRIBUTION AND MARKETING AGREEMENT

THIS SUPPLY, DISTRIBUTION AND MARKETING AGREEMENT (this “Agreement”) is made
effective as of August 9, 2006 (the “Effective Date”) by and among Oscient
Pharmaceuticals Corporation, a Massachusetts corporation with a principal place
of business at 1000 Winter Street, Suite 2200, Waltham, Massachusetts
(“Supplier”), Abbott International, LLC, a U.S. limited liability company with a
place of business at 200 Abbott Park Road, Dept 64E, AP34-1, Abbott Park, IL
60064-6194 (“Purchaser”) and, solely for the purposes of Sections 1.1, 2.3, 2.5,
3.2(b), 3.3(c), 7, 8.2, 8.4, 9.4, 11, 13.3, 16, 18 and 19 herein, Abbott
Laboratories, Ltd., a Canadian corporation with a place of business at 8401,
Autoroute Trans Canada, Saint-Laurent, Québec (“Abbott Canada”) and solely for
the purposes of Section 20, Abbott Laboratories, an Illinois corporation with a
place of business at 100 Abbott Park Road, Abbott Park, Illinois 60064.
Supplier, Purchaser and Abbott Canada are each hereafter referred to
individually as a “Party” and together as the “Parties”.

WHEREAS, Supplier has the capability to manufacture the Products (as defined
below); and

WHEREAS, the Parties desire that Supplier supply Purchaser with the Products
under this Agreement on the terms and subject to the conditions set forth below.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. Whenever used in the Agreement with an initial capital letter,
the terms defined in this Article 1 shall have the meanings specified.

 

  (a) “ABS” shall mean acute bacterial sinusitis.

 

  (b) “Actual Selling Price” shall be equal to the aggregate Net Sales for all
Product in the applicable month divided by the number of tablets sold by
Purchaser and Abbott Canada to wholesalers, pharmacies or hospitals in such
applicable month.

 

  (c) “Actual Transfer Price” shall have the meaning ascribed thereto in
Section 10.2(b).

 

  (d) “AECB” shall mean acute bacterial exacerbations of chronic bronchitis.

 

  (e)

“Affiliate” shall mean in respect of any Party any corporation, firm, limited
liability company, partnership or other entity which directly Controls or is
Controlled by or is under common Control with such Party. For purposes of this
definition only, “control” means ownership, directly or indirectly through one
or more Affiliates, of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
fifty percent

 

-1-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

(50%) or more of the equity interests in the case of any other type of legal
entity, status as a general partner in any partnership, or any other arrangement
whereby a party controls or has the right to control the Board of Directors or
equivalent governing body of a corporation or other entity.

 

  (f) “Adverse Event” shall mean a noxious and unintended response in a patient
(human or animal) being administered a drug, whether or not such response is
related to the drug, which occurs at doses normally used or tested for the
diagnosis, treatment or prevention of a disease or the modification of an
organic function.

 

  (g) “Applicable Percentage” shall equal (i) [*]% for the period prior to
Purchaser’s achievement of Product Net Sales of $[*] Million (calculated in
Canadian dollars); (ii) thereafter, [*]% until Purchaser’s achievement of
Product Net Sales of $[*] Million (calculated in Canadian dollars); and
(iii) [*]% for any period thereafter.

 

  (h) “Business Day” any day which is not a Saturday, Sunday or day observed as
a holiday under the laws of the Province of Quebec or the federal laws of Canada
applicable therein or under the laws of Massachusetts or the federal laws of the
United States of America applicable therein.

 

  (i) “Call” shall mean a personal visit by a Sales Representative to a member
of the Target Audience in the Territory during which such Sales Representative
Details a Product.

 

  (j) “CAP” shall mean community-acquired pneumonia of mild-to-moderate
severity.

 

  (k) “Certificate of Analysis and Compliance” means a written certification,
substantially in the form attached as Exhibit A, delivered by Supplier to
Purchaser with each shipment of Finished Products that (i) sets forth the
analytical test results for said shipment of Finished Product, and (ii) states
that the said shipment of Finished Product was manufactured in compliance with
the Specifications and the GMP.

 

  (l) “Commercialize” and “Commercialization” shall mean, with respect to the
Product, all activities relating to the marketing, promotion, handling,
distribution, storage, sale, shipping, offer for sale and importation for sale
of the Product in the Territory.

 

  (m) “Compound” shall mean the form of gemifloxacin mesylate having the
molecular formula [*].

 

  (n)

“Contract Year” shall mean for the purpose of this Agreement, a period
consisting of twelve (12) consecutive calendar months commencing on the first
day of December in each calendar year, provided, however that the first and last
Contract Year for the purpose of this Agreement may be shorter than twelve
(12) months whereby (i) the first Contract Year thereof shall commence on the

 

-2-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

Effective Date and terminate on the earlier to occur of November 30 following
the Effective date or the commencement of Manufacture of the Product by the
Purchaser pursuant to the Purchaser’s exercise of its Manufacturing option set
forth in Section 5 below, and (ii) the last Contract Year thereof shall
terminate on the earlier to occur of the last day of the Term or the
commencement of the Manufacture of the Product by the Purchaser pursuant to the
Purchaser’s exercise of its Manufacturing option set forth in Section 5 below.

 

  (o) “Copyrights” shall mean all copyright works including literary and
artistic works utilized in the Commercialization of the Products.

 

  (p) “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by another Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or Sub-Distributors, except to the extent
that the Receiving Party can demonstrate by written record or other suitable
physical evidence that such information, (a) as of the date of disclosure is
demonstrably known to the Receiving Party or its Affiliates other than by virtue
of a prior confidential disclosure to the Receiving Party or its Affiliates by
the Disclosing Party; (b) as of the date of disclosure is in, or subsequently
enters, the public domain, through no fault or omission of the Receiving Party;
(c) is obtained from a third party having a lawful right to make such disclosure
free from any obligation of confidentiality to the Disclosing Party; or (d) is
independently developed by or for the Receiving Party without reference to or
reliance upon any Confidential Information of the Disclosing Party.

 

  (q) “Detail” or “Detailing” shall mean, with respect to the Product, the
communication by a Sales Representative during a Call to a member of the Target
Audience (i) involving face-to-face contact, (ii) describing in a fair and
balanced manner the approved indicated uses and other relevant characteristics
of such Product, (iii) using marketing, promotional and educational materials in
an effort to increase the Target Audience prescribing and/or hospital ordering
preferences of a Product for its approved indicated uses, and (iv) made at the
Target Audience member’s office, in a hospital, at marketing meetings sponsored
by the Purchaser or Abbott Canada for the Products or other appropriate venues
conducive to pharmaceutical product informational communication where the
principal objective is to place an emphasis, either primary, secondary or
tertiary, on a Product and not simply to discuss a Product with a member of the
Target Audience.

 

  (r) “Develop” shall mean, with respect to any Product, all activities relating
to seeking, obtaining and/or maintaining Regulatory Approvals and public and
private formulary listings, regulatory affairs, statistical analysis and report
writing and the preparation, submission, review and development of data related
thereto and all other pre-approval activities, but excluding (i) the Manufacture
of the Product; or (ii) clinical or non-clinical research and drug development
activities of the Product.

 

-3-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (s) “Diligent Efforts” means using reasonable efforts, consistent with prudent
business judgment, including the carrying out of obligations or tasks consistent
with the standard of practice in the pharmaceutical industry in the Territory
for the Commercialization of a pharmaceutical product having similar market
potential, profit potential or strategic value as the Product, based on
conditions then prevailing, including, without limitation, the maturity of the
Product and the intellectual property protection surrounding the Product and
furthermore requires that each of Supplier, Purchaser or Abbott Canada, at a
minimum, provided that such actions are commercially reasonable: (i) determine
the general industry practices with respect to the applicable activities;
(ii) reasonably promptly assign responsibility for such obligations to specific
employee(s) who are held accountable for progress, and monitor such progress on
an on-going basis; (iii) set and consistently seek to achieve specific and
meaningful objectives for carrying out such obligations; and (iv) make and
implement decisions and allocate resources designed to advance progress with
respect to such objectives.

 

  (t) “Estimated Exchange Rate” means the rate of exchange of Canadian dollars
to U.S. dollars as determined by Purchaser, in good faith, for each applicable
Contract Year using historic exchange rate information from nationally published
sources for the preceding year. Each Estimated Exchange Rate will be established
by Purchaser at least thirty (30) days prior to the applicable Contract Year.

 

  (u) “Estimated Transfer Price means the aggregate Net Sales for the Product
during the three (3) month period ending August 31 immediately preceding the new
Contract Year divided by the number of Product tablets sold during such three
month period, multiplied by the Applicable Percentage (as calculated based on
Net Sales commencing from the First Commercial Sale through and including the
period covered by such new Contract Year), multiplied by the Estimated Exchange
Rate; provided that, the Estimated Transfer Price may be revised to reflect any
adjustments to Actual Selling Price resulting from new competition or material
changes in the market dynamics.

 

  (v) “Excess Run Quantities” shall mean the amount of Product remaining and
held by Supplier after processing the Minimum Run Quantities pursuant to a
Purchaser Order after subtracting the amount of Product actually Purchased by
Purchaser and the amount of Product designated from such Minimum Run Quantities
to Safety Stock Inventory.

 

  (w) “Exhibits” means the exhibits to this Agreement, unless otherwise
specified, and the following are the Exhibits attached to and incorporated in
this Agreement by reference and deemed to be part hereof:

 

Exhibit   

Description

A    Certificate of Analysis and Compliance B    Form of Purchase Order

 

-4-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (x) “First Commercial Sale” shall mean the date of the first arm’s length sale
of the Product by or on behalf of Purchaser or Abbott Canada in the Territory,
other than sales by Purchaser to Abbott Canada.

 

  (y) “Final Packaging” means the labeling and packaging of Processed Product in
accordance with Laws, including the package inserts and other components
reasonably necessary for the sale or distribution of the Product to wholesalers,
pharmacies and physicians in the Territory.

 

  (z) “Finished Product” shall mean a Product in its finished form in Final
Packaging, ready for sale to the market or distribution as Professional Samples.

 

  (aa) “Generic” shall mean a pharmaceutical product that has the same active
ingredient as the Product (gemifloxacin), has the same route of administration,
is bioequivalent to the Product and is approved for the same indications by the
relevant Canadian governmental authority (other than the Product sold by
Purchaser).

 

  (bb) “Good Manufacturing Practices” or “GMP” shall mean the good manufacturing
practices and standards as set forth in Division 2 of the Food and Drug
Regulations and the GMP Guidelines and as otherwise established or required by
applicable Regulatory Authorities in effect at the time and place for activities
relating to the Product, and subject to any arrangements, additions or
clarifications agreed from time to time between the Supplier and Purchaser.

 

  (cc) “HC” shall mean Health Canada, Health Products and Food Branch,
Therapeutic Products Directorate, or any replacement or successor authority with
jurisdiction over the sale of the Product in Canada.

 

  (dd) “Improvements” shall mean any and all changes to the Product, including,
without limitation, any technical improvement, modification, invention or
discovery, whether patented or unpatented, including without limitation,
methods, formulae and processes made, discovered, conceived, developed or
acquired by either Party or their Affiliates, sublicensees, subcontractors or
employees thereof, constituting additions and/or betterments to the Product.

 

  (ee) “Intellectual Property” shall mean the Patent Rights, Trademarks and
Copyrights.

 

  (ff) “Laws” shall mean all applicable statutes and regulations in Canada as
well as all applicable standards, policies, guidelines or codes of conduct
issued by Regulatory Authorities, including Good Manufacturing Practices.

 

  (gg) “Manufacture” shall mean, with respect to any Product, all activities
relating to synthesis, manufacture or otherwise making or having made any
Product, the Compound, or any component or formulation thereof (including,
without limitation, process development work).

 

-5-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (hh) “Minimum Run Quantities” shall mean a standard lot size of Product
typically run by Supplier in its usual course of business; provided that, the
Supplier and Purchaser agree that the actual amount of tablets delivered by
Supplier may vary from lot to lot due to final yield variations, but in any case
may never be more than [*] to [*] tablets.

 

  (ii) “Monthly Average Exchange Rate” shall mean the quotient determined by
dividing (i) the sum of the conversion rate existing in the United States (as
reported in The Wall Street Journal) on the last business day preceding the
applicable month immediately preceding the date upon which the Estimated
Transfer Price or Actual Transfer Price, as the case may be, is to be
calculated, and the last business day of such applicable month, by (ii) two. If
The Wall Street Journal ceases to be published, then the rate of exchange to be
used shall be that reported in such other business publication of national
circulation in the United States as the Supplier and Purchaser reasonably agree.

 

  (jj) “Monthly Sales Report” means a report signed and certified as correct by
a duly authorized senior officer of Abbott Canada containing with respect to
each applicable month: (i) all gross to Net Sales figures of the Product and the
number of units of the Product sold; (ii) inventory status of the Product;
(iii) a computation of the Actual Transfer Price for such month; and (iv) such
other information required to confirm the correctness and accuracy of any
payment made hereunder.

 

  (kk) “Net Sales” shall mean the gross invoiced sales price for all Products
sold by Purchaser or Abbott Canada to third parties throughout the Territory,
less the following amounts incurred or paid by Purchaser or Abbott Canada to
third parties with respect to sales of Products regardless of the calendar
quarter in which such sales were made:

 

  (i) trade, cash and quantity discounts or rebates, including, price
reductions, distribution services agreement fees, cash sales incentives, cash
discounts, government mandated rebates and similar types of rebates, actually
allowed or taken, where permitted by law;

 

  (ii) credits or allowances actually given or made for rejection of Products;

 

  (iii) third party freight, transport and delivery charges indicated separately
directly related to sales of Product by Purchaser to wholesalers;

 

  (iv) any tax, tariff, duty or governmental charge levied on the sales,
transfer, transportation or delivery of a Product to a third party, other than
franchise or income tax of any kind whatsoever, to the extent included in the
gross invoiced sales price; and

 

  (v) uncollectible amounts on return of previously sold Products and returned
Products.

 

-6-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Deductions due to (i), (ii), (iii) and (v) above shall not exceed a total of [*]
percent ([*]%) of the gross invoiced sales. “Net Sales” shall not include
Professional Samples or sales or transfers between Purchaser and Abbott Canada
and their respective Affiliates, unless the Product is consumed by such
Affiliate.

 

  (ll) “Patent Rights” shall mean any of the patents and patent applications
issued or pending in the Territory during the Term related to the Products,
including those listed in Schedule C hereto, and all provisional applications,
substitutions, continuations, continuations-in-part, divisions and renewals
related thereto and all re-issues, re-examinations and extensions thereof to the
extent these are or become available under the patent Laws of the Territory.

 

  (mm) “PDE” shall mean either (i) one (1) Primary Detail or (ii) two
(2) Secondary Details or (iii) six (6) Tertiary Details conducted by Purchaser.

 

  (nn) “Person” or “person” means any individual, firm, corporation,
partnership, limited or unlimited liability company, trust, joint venture,
governmental entity, or other entity or organization.

 

  (oo) “Primary Detail” shall mean a Detail in the first mention position and
consuming at least 60% of the time spent during a Call.

 

  (pp) “Printed Materials” means printed packaging materials relating to any
Processed Product and product labels, printed packaging materials or packaging
inserts relating to any Finished Product.

 

  (qq) “Processing Activities” means activities relating to production of the
Products, including purchasing raw materials, manufacturing, processing, quality
control, filling, labeling, packaging, finishing, release and storage and other
activities required to be undertaken by Supplier or its suppliers and its
subcontractors in order to produce Finished Product, and the tests and analyses
conducted in connection therewith.

 

  (rr) “Processed Product” means a Product that has undergone the Processing
Activities, prior to being in, and as released for, Final Packaging.

 

  (ss) “Professional Samples” means Processed Product in Final Packaging
intended for distribution as professional samples.

 

  (tt) “Product” or “Products” shall mean all oral human pharmaceutical tableted
products containing the Compound (commonly distributed under the trademark
“Factive”), but specifically excluding any single enantiomer-based product or
non-oral formulations, including all different dosages, strengths,
presentations, and indications thereof .

 

  (uu)

“Regulatory Approval” shall mean any and all approvals, product and
establishment licenses, registrations or authorizations of any kind of any
Regulatory Authority necessary for the Development or Commercialization of a

 

-7-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

Product, including, without limiting the generality of the foregoing, the notice
of compliance issued by HC and the drug identification number assigned by HC.

 

  (vv) “Regulatory Authorities” shall mean any applicable Canadian federal,
provincial or local regulatory agency, department, bureau or other governmental
entity of any jurisdiction or any non-governmental regulator having
responsibility in Canada for any Regulatory Approvals of any kind or the
regulation of any aspect of the Commercialization of pharmaceuticals and any
successor agency or authority thereto. For greater certainty, this includes
without limitation, HC, provincial Ministries of Health, the Patented Medicine
Prices Review Board (“PMPRB”), Pharmaceutical Advertising Advisory Board
(“PAAB”), Advertising Standards Canada (“ASC”), Rx&D and Canadian Agencies for
Drugs and Technologies in Health (formerly Canadian Coordinating Office for
Health Technology Assessment).

 

  (ww) “Sale” by Purchaser or Abbott Canada shall be deemed to occur at the
earliest of a Product being (i) shipped by Purchaser or Abbott Canada,
(ii) invoiced by Purchaser or Abbott Canada, or (iii) paid for by or on behalf
of Purchaser’s or Abbott Canada’s customer.

 

  (xx) “Sales Representative” shall mean a professional pharmaceutical sales
representative engaged or employed by Purchaser or Abbott Canada to conduct,
among other sales responsibilities, Detailing and other promotional efforts with
respect to the Products.

 

  (yy) “Schedules” means the schedules to this Agreement, unless otherwise
specified, and the following are the Schedules attached to and incorporated in
this Agreement by reference and deemed to be part hereof:

 

Schedule   

Description

A    Specifications B    Trademarks C    Patents D    Next Year Estimated
Transfer Price Determination E    Actual Transfer Price Quarterly Reconciliation

 

  (zz) “Secondary Detail” shall mean a Detail in the second mention position and
consuming at least 30% of time spent during a Call.

 

  (aaa) “Specifications” means, for each Product, such specifications as set
forth in Schedule A, as such specifications may be supplemented or modified from
time to time hereafter in accordance with the provisions of this Agreement.

 

  (bbb) “Steering Committee” shall have the meaning ascribed thereto in
Section 8.3.

 

-8-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (ccc) “Sub-Distributor” shall mean Abbott Canada or any Person to whom
Purchaser has granted the right to distribute Products under the Trademarks in
the Territory pursuant to the terms of this Agreement.

 

  (ddd) “Target Audience” shall mean, for the Product, a licensed medical
physician, authorized to write prescriptions for the Product pursuant to
provincial statutes who prescribes pharmaceutical products or issues hospital
orders for pharmaceutical products in the Territory as identified in the
Marketing Plan for the Product.

 

  (eee) “Trademarks” shall mean the trademarks described in Schedule B attached
hereto.

 

  (fff) “Term” shall have the meaning ascribed thereto in Section 16 hereof.

 

  (ggg) “Tertiary Detail” shall mean a Detail in the third mention position and
consuming at least ten percent (10%) of the time spent during a Call.

 

  (hhh) “Territory” shall mean Canada.

 

  (iii) “Valid Claim” shall mean a claim in any unexpired and issued Patent
Right that has not been disclaimed, revoked or held invalid by a final
unappealable decision of a court or government agency of competent jurisdiction.

 

1.2 Interpretation

In this Agreement a reference to:

 

  (1) Article and Section numbers refer to Articles and Sections of this
Agreement, and all references to Schedules and Exhibits refer to the Schedules
and Exhibits attached hereto;

 

  (2) the singular shall include the plural and vice versa and a reference to
any gender shall include all genders;

 

  (3) a statutory provision includes a reference to the statutory provision as
modified or re-enacted or both from time to time before or after the date of
this Agreement and any subordinate legislation made under the statutory
provision (as so modified or re-enacted) before or after the date of this
Agreement;

 

  (4) a document (or section thereof) is a reference to that document as
modified, amended, restated or replaced from time to time;

 

  (5) a “month” is a reference to a calendar month;

 

  (6) “herein”, “hereof”, “hereunder”, “hereafter”, and words of similar import
refer to this Agreement as a whole and not to any particular Article or Section
hereof;

 

-9-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (7) money herein or “$” are references to United States Dollars unless
otherwise specifically noted and

 

  (8) “include”, “includes”, “including” and “such as” are to be construed as if
they were immediately followed by the words “without limitation”.

1.3 If any payment is required to be made or other action required to be taken
pursuant to this Agreement on a day which is not a Business Day, then such
payment or action shall be made or taken on the next Business Day.

1.4 In calculating interest payable under this Agreement for any period of time,
the first day of such period shall be included and the last day of such period
shall be excluded.

1.5 The table of contents hereto and the headings of any Article, Section or
part thereof are inserted for purposes of convenience only and do not form part
of this Agreement.

 

2. DISTRIBUTOR RIGHTS

2.1 Appointment and Acceptance. Subject to the terms and conditions of this
Agreement, in connection with the distribution, marketing and Sale of the
Products, Supplier hereby appoints Purchaser as its distributor with the
exclusive right to Commercialize the Products in the Territory, and Purchaser
hereby accepts such appointment. Supplier hereby grants to Purchaser, and
Purchaser hereby accepts, a non-royalty bearing license to use the Trademarks
and Copyrights solely in connection with the Commercialization of the Products
in the Territory.

2.2 Right to Appoint Sub-Distributor. Purchaser may appoint a Sub-Distributor;
provided, however, that (a) Supplier shall be notified of and shall have
consented to such grant, which consent not to be unreasonably withheld or
delayed; provided, however, Supplier confirms its consent to the appointment of
Abbott Canada as the Sub-Distributor, (b) the terms of the agreement with the
Sub-Distributor shall be equivalent to the terms and conditions of this
Agreement, except for the financial terms and except that Sub-Distributor shall
have no right to further appoint a Sub-Distributor, nor to assign or delegate
all or any part of its rights, (c) Purchaser shall remain obligated for the
payment to Supplier of all of its payment obligations hereunder, (d) Purchaser
shall make its best efforts to require Sub-Distributor to fulfill all of its
obligations as described in this Agreement; (e) except as Supplier may in its
discretion agree in writing, any agreement with the Sub-Distributor shall
provide for termination upon termination of this Agreement, and (f) Purchaser
shall provide Supplier with a copy of each such agreement within thirty
(30) days of execution. If Sub-Distributor is any person other than Abbott
Canada, then such person shall replace Abbott Canada as a Party to this
Agreement and all references hereunder to Abbott Canada shall be deemed to be a
reference to Sub-Distributor.

2.3 Retained Rights. Subject to the other terms of this Agreement, Supplier
retains all rights not expressly granted under this Agreement, including the
right to use and exploit the Trademarks and Copyrights for (i) uses in the
Territory relating to governmental obligations or requirements and investor
promotions (i.e., Supplier exhibit booths or magazine publications discussing
Supplier’s business), and (ii) any and all uses outside of the Territory. All
rights not expressly granted under this Agreement to Purchaser or Abbott Canada
are reserved to Supplier.

 

-10-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

2.4 Modification of Product.

Supplier reserves the right to make Improvements during the Term and shall give
prior notice to the Purchaser of any Improvement, which could require approval
by Regulatory Authorities under applicable Laws. For greater certainty, prior
notice to the Purchaser is required for Improvements that are considered a
“Level 1 Change” (i.e. change requiring a Supplement to a New Drug Submission),
a “Level 2 Change” (i.e. Notifiable Change) or a “Level 3 Change” (i.e. Notice
of Change) under HC’s Changes to Marketed New Drug Products Policy. For a “Level
4 Change” as described in HC’s Changes to Marketed New Drug Policy, Supplier
will provide to Purchaser a copy of revised batch documents for Canadian GMP
Product release purposes as and when they are revised. For a “Level 1 Change”
and a “Level 2 Change”, Supplier and Purchaser shall agree upon the procedure
and a reasonable period of time for the implementation of the Improvements,
including, without limitation, for obtaining any necessary Regulatory Approvals
with regard to any such Improvement pursuant to Section 7 hereof and the launch
thereof. In the event that material changes are made to HC’s Changes to Marketed
New Drug Products Policy, then the following applies: For any Improvement that
requires prior notice to HC or approval from HC prior to implementation, the
Parties shall agree in advance upon the procedure and a reasonable period of
time for the implementation of the Improvements. For all other Improvements,
Oscient shall provide Abbott Canada with regular updates and documentation of
any Improvements made, including whenever requested by Abbott Canada due to an
upcoming or actual inspection by HC or a request by HC.

2.5 Grant of Rights to Supplier. Each of Purchaser and Abbott Canada hereby
grant to Supplier a non-exclusive, perpetual, fully paid-up, irrevocable, fully
sub-licensable, worldwide (not including the Territory during the Term) license
to use the information, materials, data, documents and plans relating to
Products, including regulatory applications and Regulatory Approvals and,
pursuant to Purchaser’s election under Section 3.2(d) herein, packaging
documents, data and plans (“Purchaser Information”), which come into the
possession or under the control of Purchaser and/or Abbott Canada in the course
of and as a result of (i) Purchaser’s participation in the Development and
Commercialization of the Product pursuant to Purchaser’s rights under this
Agreement, and (ii) Abbott Canada’s participation in the Development and
Commercialization of the Product pursuant to Abbott’s Canada’s rights under this
Agreement.

 

3. SUPPLY OF PRODUCT.

3.1 Supply Terms. Until expiration of the Term, Supplier will use commercially
reasonable efforts to supply to Purchaser, and Purchaser will exclusively
purchase, all of Purchaser’s requirements for Finished Product pursuant to
purchase orders delivered from time to time by Purchaser to Supplier in
accordance with Section 4.2. During the Term, neither Supplier nor any of its
Affiliates shall have the right to manufacture or supply any Product for or to
any other Person in the Territory. Unless otherwise specified herein or
expressly consented to in writing by Purchaser and Supplier, as between
Purchaser and Supplier, Supplier shall have control of and discretion over
performance of all activities necessary to supply Purchaser with Finished
Product as contemplated hereunder, in each case which shall be exercised in
Supplier’s reasonable judgment in the ordinary course of business. Unless
provided otherwise and only as and if permitted herein, a Party’s sublicensing,
subcontracting or delegating activities to be performed under this Agreement to
an Affiliate or third party shall not release such Party from the performance of
any of its responsibilities hereunder.

 

-11-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

3.2 Packaging.

(a) Packaging Layout. Supplier shall package the Products with the Trademarks
and the trademarks of Purchaser’s Affiliate in accordance with the applicable
Law, and such packaging shall indicate that Supplier, or its applicable
Affiliate, is the fabricator thereof. The packaging and any other Printed
Materials shall bear notices bearing trademark ownership. Supplier shall provide
Purchaser with information regarding the dimensions and parameters of the
Printed Materials. At least one hundred and fifty (150) days prior to the
Required Delivery Date (as defined below), Purchaser shall provide Supplier with
all artwork, copy or other material developed or produced by Purchaser or Abbott
Canada for the Printed Materials. Supplier will review such suggested layout and
make any reasonable objections or comments that it may have to such layout in
writing no more than ten (10) Business Days after receipt. Notwithstanding this,
Purchaser is responsible for ensuring Printed Material complies with Laws. The
Supplier and Purchaser will then discuss the merits of such objections or
comments and use their respective commercially reasonable efforts to mutually
agree upon any disputed items with respect to the final layout and content of
the Printed Materials. Supplier shall, at Purchaser’s sole cost and expense,
provide Purchaser with proofs or samples of the Printed Materials to be used
with Product for Purchaser’s prior review and approval; provided that, Purchaser
shall prepare or arrange for the production of camera-ready artwork for the
agreed Printed Materials.

(b) Changes to Packaging. Purchaser may from time to time request changes to the
Printed Materials, which request shall be handled in accordance with
Section 3.2(a). In addition, pursuant to the provisions of Section 7.1 below,
Abbott Canada shall submit for approval changes to the approved labeling
(including package inserts and primary packages) for the Product with the
Regulatory Authority, to the extent approval is required, at Purchaser’s sole
cost and expense.

(c) Obsolete Packaging. Supplier shall promptly implement any agreed change or
approved change, as the case may be, to the Printed Materials pursuant to
Section 3.2(b), or on such other specific timeframe as agreed by the Supplier
and Purchaser on a case-by-case basis. In the event that Abbott Canada requests
or is required by an applicable Law or Regulatory Authority to make changes in
the Printed Materials for the Product, and Supplier has components for such
Printed Materials in stock that it has purchased specifically for such Product,
Purchaser shall have the obligation to purchase, at Supplier’s cost, the lesser
of (a) six months’ supply of such components based on forecasts made by
Purchaser for the Product with respect to the next six months, and (b) all of
the Supplier stock of such components; provided that, the Parties agree, within
90 days of the date hereof, to re-negotiate this provision in good faith, so
that, upon a change to Printed Materials, Purchaser bears the economic burden of
components purchased on the basis of Purchaser’s Forecast in a minimum order
quantity and which can only be used by Supplier to manufacture Product in the
Territory (i.e., foil, cartons and product inserts).

 

-12-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(d) Option to Package Finished Product. Supplier hereby grants to Purchaser the
option to acquire the right to package Products, including an option to acquire
a sublicense to the necessary Trademarks to complete packaging. Purchaser shall
notify Supplier in writing of its decision to exercise its rights under this
Section 3.2(d), and the Purchaser and Supplier (i) shall thereby enter into good
faith negotiations regarding the terms and conditions of such sublicense and
(ii) agree to negotiate revisions to the Initial Transfer Price or the Actual
Transfer Price (each as defined in Section 10 below), as the case may be, that
are fair and reasonable given the reduction in packaging services provided by
Supplier.

3.3 Quality Agreement. The Supplier and Purchaser shall negotiate and agree
within sixty (60) days following the date hereof a quality agreement (the
“Quality Agreement”), which shall (a) be on terms consistent with applicable Law
and those terms standard in the industry for transactions similar to this
Agreement and (b) become effective as of the Effective Date. Each Party agrees
to comply with the procedures set forth in the Quality Agreement regarding
quality and GMP related responsibilities and complaints. To the extent there are
any inconsistencies or conflicts between this Agreement and the Quality
Agreement, the terms and conditions of this Agreement shall control unless
otherwise agreed to in writing by Supplier and Purchaser in the form of an
amendment to this Agreement. In the event that the Quality Agreement contains
material provisions that differ from applicable Law, the applicable Law shall
control.

3.4 Documentation, Monitoring and Recordkeeping. To the extent responsible for
any Processing Activities hereunder, the Supplier, Purchaser and/or Abbott
Canada shall maintain complete and accurate documentation of all validation
data, stability testing data, batch records, quality control and laboratory
testing, as applicable, and any other data required under applicable Law and
other requirements of any relevant Regulatory Authority in connection with the
performance of any Processing Activities hereunder. Throughout the term of this
Agreement, and for so long thereafter as is required by applicable Law, Supplier
shall monitor and maintain reasonable records respecting its compliance with
GMP, including through the establishment and implementation of such operating
procedures as are reasonably necessary to assure such compliance.

 

4. FORECASTING, ORDERING AND SHIPPING

4.1 Rolling Forecasts. Throughout the Term of this Agreement, Purchaser shall
provide Supplier, at the beginning of each month, with a non-binding rolling
forecast (“Forecast”) prepared in good faith by Purchaser projecting Purchaser’s
requirements of Finished Product, for the [*] ([*]) month period commencing on
the first day of the aforementioned month, specifically indicating such
projected requirements for each month during such [*] ([*]) month period

4.2 Submission of Purchase Orders. Purchaser acknowledges that Supplier is
obligated to produce only Minimum Run Quantities of Product upon orders of
Finished Product from Purchaser. Supplier hereby agrees to use commercially
reasonable efforts to facilitate a smaller minimum run quantity. Purchaser may
order Finished Product in quantities other than the Minimum Run Quantities (each
a “Split Batch”) upon payment, in addition to the transfer price set forth in
Section 10 herein, to Supplier of any additional costs incurred by Supplier in
delivering such Split Batch, including the price charged to Supplier by a third
party manufacturer

 

-13-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

for the fill and finish of the Product tablets from its third party vendors
related to such Split Batch (such costs not to exceed $[*] for each Split Batch
ordered) provided, however, that no additional costs shall be payable with
respect to any changeover between commercial pack and sample pack. On or before
the [*] day preceding the commencement of each calendar month, Purchaser shall
issue a purchase order, in the format attached hereto as Exhibit B (each a
“Purchase Order”), for the Products to be manufactured and shipped to it on a
date (the “Required Delivery Date”) not less than [*] ([*]) days from the first
day of the calendar month immediately following the date that the purchase order
is submitted; provided that, Purchaser has delivered all camera ready art for
the final packaging of the Product as set forth in Section 3.2(a) herein. The
quantities of Products ordered in each such purchase order shall be firm and
binding on Purchaser and shall not be subject to reduction by Purchaser. All
purchase orders shall be sent by Purchaser to the attention of the employee of
Supplier as may from time to time be designated by Supplier. To the extent the
terms of any purchase order or acknowledgment thereof are inconsistent with, or
additional to, the terms of this Agreement, such terms are of no force and
effect. Notwithstanding anything to the contrary contained herein, the terms and
conditions of this Agreement shall prevail over any terms and conditions
contained on the Purchase Order and any and all terms and conditions contained
in a Purchase Order shall be null and void.

4.3 Terms of Delivery. Supplier shall execute all accepted purchase orders
consistent with this Agreement and deliver Finished Product to Purchaser’s
designated carrier at Supplier’s facility, to be delivered on the delivery date
specified in Purchaser’s purchase orders, and in no event more than five
(5) days before the delivery date specified in Purchaser’s purchase orders, in
accordance with Section 4.2; provided that, if Supplier shall engage a new third
party vendor to package Finished Products and such vendor shall require
additional time to complete orders due to Purchaser’s packaging requirements,
the Parties shall in good faith mutually agree to extend each Required Delivery
Date for such order only by a reasonable amount of time to accommodate
Supplier’s arrangements with its new Finished Product packager. Purchaser shall
be responsible for arranging, at its expense, all shipping, freight and
insurance for its orders of Finished Product. Title and risk of loss will pass
to Purchaser when each order of Finished Product is delivered to Purchaser’s
designated carrier at Supplier’s facility. If Purchaser does not timely indicate
in writing its selection of a carrier to Supplier, Supplier shall be entitled to
select an appropriate carrier. Supplier shall package each order of Finished
Product for shipment in accordance with its customary practices therefor, unless
otherwise reasonably specified in writing by Purchaser.

4.4 Accompanying Documentation. With each shipment of Finished Product, Supplier
shall provide Purchaser with commercially appropriate shipping documentation
(including Purchaser’s purchase order number and the quantity of the Finished
Product) and with a Certificate of Analysis and Compliance identifying the
applicable lot and batch numbers and indicating conformance of the shipment with
the Specifications.

4.5 Retention of Samples. Supplier shall properly store and retain appropriate
samples (identified by lot and batch number) of Finished Product that it
supplies to Purchaser in conditions and for times consistent with all applicable
Law and to permit appropriate or required internal and regulatory checks and
references (collectively, the “Shipment Samples”).

 

-14-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

4.6 Shortage and Safety Stock. Supplier shall maintain (a) [*] months of safety
stock inventory of Finished Product for Product to be sold to wholesalers,
pharmacies or hospitals, and (b) [*] month of safety stock inventory of Finished
Product for Professional Samples, determined pursuant to written notice to be
delivered by Purchaser to Supplier on a monthly basis concurrently with the
delivery of its Forecast (the “Safety Stock Inventory”); provided, however, that
(i) Safety Stock Inventory shall be depleted on a first in first out basis to
satisfy Purchase Orders submitted by Purchaser, (ii) pursuant to Section 16.6(f)
below and subject to the terms thereof, Purchaser shall purchase all Safety
Stock Inventory at the price determined pursuant to the terms of Section 10
below and (iii) specific terms and condition regarding the logistics, delivery
and warehousing requirements and inventory management costs relating to such
Safety Stock Inventory shall be agreed to by the Parties in good faith within
thirty (30) days of the date hereof. In the event that Finished Product is in
short supply, Supplier shall notify Purchaser of such shortage as soon as
possible and firstly use Safety Stock Inventory to fill Purchaser’s orders and
once depleted, secondly allocate to Purchaser a prorated share of same available
to Supplier taking into consideration Purchaser’s relative sales volume in
relation to Supplier and Supplier’s other customers. Supplier shall take
commercially reasonable efforts to eliminate, cure or overcome such shortage and
to resume performance of its obligations hereunder as soon as reasonably
possible. The Safety Stock Inventory shall, subject to Section to 4.7 below,
have a shelf life of no less than twenty four (24) months from the date of
delivery of Product from such Safety Stock Inventory. The Parties agree that on
the second anniversary of the date hereof, they shall, in good faith, discuss
the financial obligations and logistics relating to the Safety Stock Inventory.

4.7 Shelf Life. All Products Manufactured by Supplier shall have a shelf life of
no less than thirty-six (36) months from the date of Manufacturing and no less
than twenty four (24) months from the date of delivery. Notwithstanding the
foregoing, Purchaser shall accept Product with more than [*] months of shelf
life but less than twenty four (24) months of shelf life (the “Risk-Dated
Product”). Purchaser’s obligation to accept Risk-Dated Product, however, shall
not exceed more than [*] Product tablets per Minimum Run Quantity; provided
that, Supplier shall be obligated to repurchase from Purchaser [*]% of any
Risk-Dated Product that has less than [*] months of shelf-life at the price paid
by Purchaser and credit Purchaser for the difference between the Actual Transfer
Price paid and/or calculated for such Risk-Dated Product and Supplier’s cost for
the other [*]%.

 

5. OPTION TO MANUFACTURE FINISHED PRODUCT.

5.1 Supplier hereby grants to Purchaser the option, subject to Sections 5.2 to
5.5 below, to be exercised by notice in writing (the “Purchaser’s Option
Notice”) to Supplier to acquire the right to Manufacture Products, including an
option to acquire a sublicense to the Patents to the extent necessary to
Manufacture Products, whether in the Territory or outside the Territory solely
for the purpose of Commercialization in the Territory (the “Manufacturing
License”), to be exercised solely in the event that (x) Regulatory Approval is
obtained by another drug manufacturer to market a Generic in the Territory,
(y) an interruption in the supply of the Products continues for more than [*]
days beyond the ninety (90) day delivery schedule, or (z) the Actual Transfer
Price calculated for any applicable month is less than $[*] per tablet for more
than six (6) consecutive months due to changes in the Monthly Average Exchange
Rate.

 

-15-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

5.2 Purchaser hereby acknowledges that the Manufacturing License may require the
prior written approval of LG Life Sciences, Ltd. and that the grant by Supplier
of such Manufacturing License is subject to Supplier’s receipt of written
consent from and the rights of LG Life Sciences, Ltd. Consequently, in the event
Purchaser exercises its option under Section 5.1, (i) Supplier shall grant to
Purchaser any and all rights it may lawfully have regarding the Manufacture of
Products in accordance with Section 5.1 above, and (ii) Supplier shall provide
to Purchaser such commercially reasonable efforts as may be necessary to obtain
from LG Life Sciences, Ltd., or its successor-in-title, if applicable, all other
required rights necessary for the Manufacture of Products in accordance with
this Section 5; provided that, Supplier shall not be required to make any
payments or agree to any material undertakings in connection therewith.

5.3 Upon the grant of the Manufacturing License, Purchaser shall, at its
expense, obtain all Regulatory Approvals necessary to Manufacture the Product in
accordance with the Specifications and Supplier shall subject to any
restrictions pursuant to the rights secured from LG Life Sciences, Ltd. pursuant
to Section 5.2(ii), promptly provide all Product information in its possession
required to be provided by Purchaser to any Regulatory Authority in order to
obtain such Regulatory Approvals.

5.4 The obligations under Sections 3 and 4 shall terminate when Purchaser is
capable and lawfully authorized to Manufacture the Products.

5.5 Royalty. As consideration for the Manufacturing License, prior to Purchaser
receiving the rights set forth under Section 5.1 above, Purchaser and Supplier
shall enter into good faith negotiations regarding the terms and conditions of
such Manufacturing License and further agree to negotiate a royalty that is fair
and reasonable to both Parties and consistent with all applicable Laws and the
economics of the transactions contemplated hereunder.

5.6 Relationship. The Parties hereto agree that any royalty determined pursuant
to Section 5.5 above shall not constitute a sharing of profits between Purchaser
and Supplier. The collection, holding and remittance of any such royalty by
Purchaser shall in no way constitute Supplier as an agent or partner of
Purchaser and the Parties hereto specifically renounce any intent to form a
partnership or joint venture that may be inferred in connection with such
royalty. Neither Party hereto has any authority to assume or create any
obligation or liability, express or implied, on behalf of or in the name of the
other Party in connection with the collection, holding and remittance of such
royalty.

5.7 Changes to Specifications. Subject to such restrictions as may be imposed by
LG Life Sciences, Ltd., at any time after Purchaser commences Manufacture of the
Product pursuant to the rights set forth in this Section 5, the Purchaser may,
at its sole risk and expense, make changes to the Specifications, subject,
however, to the following:

(a) no change shall be made unless sixty (60) days’ prior written notice thereof
is given to Supplier, together with any and all information requested from time
to time by Supplier in order to assess, review, validate and approve same;

(b) any and all such changes must be evaluated and approved by Supplier;

 

-16-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(c) any regulatory filings required due to any changes approved by Supplier
shall be the sole responsibility of Purchaser; and

(d) all changes to the Specifications, as between the Parties, shall be deemed
to be part of the Specifications for the purpose of this Agreement and Supplier
shall acquire and maintain all proprietary rights in respect thereto without any
reservation of, or compensation to, Purchaser.

5.8 Save and except as modified by this Section 5, the obligations and rights as
set forth herein shall continue in full force and effect in accordance with the
provisions hereof.

 

6. INSPECTION AND DEFECTIVE PRODUCTS

6.1 Receipt of Finished Product by Purchaser. Purchaser shall be entitled to
reject any portion or all of any shipment of Finished Product that does not
conform to the Certificate of Analysis and Compliance or otherwise fails to
comply with the warranties set forth in Article 13 of this Agreement (unless
such non-conformity was attributable to an act or omission of Purchaser, Abbott
Canada or the common carrier once the Finished Product was delivered by Supplier
to such common carrier); provided, that (i) Purchaser shall notify Supplier
within [*] days after receipt of such shipment if it is rejecting a shipment due
to physical damage, packaging defect or quantity discrepancies that are evident
upon visual inspection of the packaged Finished Product as shipped by Supplier
and (ii) in the case of Finished Product having defects not reasonably
susceptible to discovery upon customary inspection upon receipt of Finished
Product, Purchaser shall notify Supplier within [*] days after discovery of such
defect (but in no event after expiration of the Product). If no notice is
provided by Purchaser within the relevant time periods, then Purchaser shall be
deemed to have accepted the shipment. Any notice of rejection by Purchaser shall
be accompanied by a reasonably detailed statement of its reasons for rejection
and a report of any pertinent analysis performed by Purchaser on the allegedly
nonconforming Finished Product, together with the methods and procedures used.
Supplier shall notify Purchaser as promptly as reasonably possible, but in any
event within [*] Business Days after receipt of such notice of rejection,
whether it accepts Purchaser’s assertions of nonconformity.

6.2 Replacement Finished Product. Whether or not Supplier accepts Purchaser’s
assertion of nonconformity, promptly upon receipt of a notice of rejection,
unless otherwise specified by Purchaser, Supplier shall use its commercially
reasonable efforts to provide replacement Finished Product for those rejected by
Purchaser in the original shipment. If the Finished Product rejected by
Purchaser from such original shipment ultimately is found to be nonconforming
(whether pursuant to Section 6.3 or if Supplier so acknowledges in writing),
Supplier shall bear all expenses for such replacement Finished Product
(including all transportation and/or disposal charges and cost of manufacture
for such nonconforming Finished Product) to the extent Purchaser previously paid
for any corresponding nonconforming Finished Product. If it is determined
subsequently that such Finished Product was in fact conforming (whether pursuant
to Section 6.3 or if Purchaser so acknowledges in writing), then Purchaser shall
be responsible not only for the purchase price of the allegedly nonconforming
Finished Product (including all transportation charges), but also, upon receipt
and acceptance by Purchaser in accordance with the procedures (and at the same
price charged in the original shipment) set forth above, the replacement
Finished Product. Replacement shipments shall also be subject to the procedures
contained in Section 4.

 

-17-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

6.3 Independent Laboratory Analysis. If Supplier disagrees with any alleged
nonconformity timely notified to Supplier under Section 6.1, then an independent
laboratory (or other expert) of recognized repute reasonably acceptable to
Supplier and Purchaser (the “Independent Laboratory”) shall analyze (i) a sample
from the relevant shipment provided by Purchaser and (ii) a Shipment Sample as
retained by Supplier in accordance with Section 4.5, as may be necessary to
substantiate whether the shipment rejected by Purchaser conformed in all
material respects to the Certificate of Analysis and Compliance and any other
pertinent Specifications or otherwise failed to comply with the warranties set
forth in Article 13 of this Agreement at the time of delivery to the common
carrier. At the same time each of Supplier and Purchaser furnishes to the
Independent Laboratory its sample, such party shall also furnish to the other
party a split sample of such sample. In conducting its analysis hereunder, the
Independent Laboratory shall use the same analytical methodology used by
Supplier. Supplier shall provide a reasonably detailed description of such
analytical methodology to the Independent Laboratory. Both Supplier and
Purchaser agree to cooperate with the Independent Laboratory’s reasonable
requests for assistance in connection with its analysis hereunder. The
Independent Laboratory’s results of analysis, absent manifest error, shall be
deemed final as to any dispute over compliance of the Finished Product in all
material respects with the Certificate of Analysis and Compliance and/or any
other pertinent Specifications and/or the warranties set forth in Article 13 of
this Agreement. If the analysis of the Independent Laboratory shows that the
Finished Product did not at the material time(s) conform in all material
respects to the Certificate of Analysis and Compliance or any other pertinent
Specifications or the warranties set forth in Article 13 of this Agreement at
the time of delivery to the common carrier, the costs of such analysis shall be
paid by Supplier. If the analysis of the Independent Laboratory shows that the
Finished Product did at the material time(s) conform in all material respects to
the Certificate of Analysis and Compliance and any other pertinent
Specifications and the warranties set forth in Article 13 of this Agreement at
the time of delivery to the common carrier, the costs of such analysis shall be
paid by Purchaser.

6.4 Disposition of Non-Conforming Finished Product. If Supplier acknowledges an
alleged nonconformity (or if the Independent Laboratory concludes that the
Finished Product was nonconforming in accordance with Section 6.3), Supplier
promptly (and in any case within thirty (30) days thereafter) shall make
arrangements for the return, reworking or disposal, at Supplier’s option, of the
nonconforming Finished Product. If Supplier requests that Purchaser dispose of
such nonconforming Finished Product, Supplier shall give Purchaser written
instructions as to how Purchaser or its agent shall, at Supplier’s expense,
lawfully dispose of any non-conforming Finished Product, and Purchaser shall
provide Supplier with written certification of such destruction. Supplier shall
pay, or reimburse Purchaser, for any reasonable return shipping charges or
out-of-pocket costs incurred by Purchaser for such return shipment or lawful
disposal of such nonconforming Finished Product in accordance with Supplier’s
instructions.

 

-18-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

7. DEVELOPMENT OF PRODUCTS

7.1 Regulatory Approval of Supplier.

(a) Notwithstanding any other provision in this Agreement, any regulatory
filings during the Term for a notice of compliance or drug identification number
relating to Product shall be filed on behalf of Supplier, and any notice of
compliance or drug identification number issued by HC for Product shall be
issued in the name of Supplier. For greater certainty, this means that during
the Term, Purchaser and Abbott Canada shall not make any regulatory filings for
a notice of compliance or drug identification number relating to Product unless
the notice of compliance or drug identification number will be issued in the
name of Supplier.

(b) In connection with Purchaser’s anticipation of granting rights to Abbott
Canada pursuant to Section 2.2 above, Abbott Canada shall use Diligent Efforts
in, and be responsible for, all activities relating to obtaining and/or
maintaining Regulatory Approvals, listing on public and private formularies and
patent lists (as defined under Patented Medicines (Notice of Compliance)
Regulations, relating to Product, including without limitation, using Diligent
Efforts to secure [*] and [*] indications for the Product. Abbott Canada agrees
(i) to inform Supplier of all activities, including providing all
correspondence, applications, or other documentation or information submitted to
or received from Regulatory Authorities and drafts of any documents, filings,
data or other correspondence pertaining to Regulatory Approvals, formulary
listings and patent lists in Supplier’s name, and Supplier shall review and
approve or otherwise provide comments to Abbott Canada (which shall be
incorporated into the filings) with respect to the substance of such filings no
more than ten (10) Business Days after receipt (unless the nature and
circumstances of such filing reasonably necessitate a longer review period by
Oscient); (ii) to give reasonable prior notice to Supplier in order to allow
Supplier to attend all material meetings with Regulatory Authorities; (iii) to
conduct all regulatory and Development activities in accordance with applicable
Laws; and (iv) that Supplier shall have the ability, in a collaborative manner
with Abbott Canada, to contact and correspond directly with Regulatory
Authorities with respect to Regulatory Approvals in Supplier’s name and issues
related to same, upon providing reasonable notice to Abbott Canada. All
activities relating to Development under this Agreement shall be undertaken at
Abbott Canada’s and/or Purchaser’s sole cost and expense.

(c) Abbott Canada agrees not to request from HC any confidential Drug Master
File information relating to Product.

(d) In the event that changes are to be made to the Product, including changes
relating to the Product’s indications, Improvements or other claims, labeling or
manufacture, Abbott Canada shall be responsible for preparing and filing, as
applicable, on behalf of Supplier and in Supplier’s name, any required
supplements to new drug submissions, notifiable changes or notices of changes
(all as defined under the Law). Supplier shall use reasonable efforts to provide
Abbott Canada at least ten (10) Business Days before an application and/or a
response is due to a Regulatory Authority with all necessary technical data,
information and other assistance in support of such supplements to new drug
submissions, notifiable changes or notices of changes. Changes to be made to the
Product include, without limitation, changing the site of manufacture of the
Product from [*] to [*], adding an indication for [*] and/or [*], and adding
additional indications beyond [*], [*] or [*] (subject to Section 7.6 below).

(e) Any information which Abbott Canada receives from Supplier pursuant to this
provision, including clinical data and U.S. regulatory filings, shall be used by
Abbott Canada solely for the purpose of this Agreement and shall be subject to
the terms and conditions of this Agreement, and such information shall be
treated as Confidential Information.

 

-19-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

7.2 Regulatory Approval of Abbott Canada. In connection with Purchaser’s
anticipation of granting rights to Abbott Canada pursuant to Section 2.2 above,
Abbott Canada shall use Diligent Efforts in, and be responsible for, all
activities relating to obtaining and/or maintaining the establishment/product
license on behalf of Abbott Canada required to distribute and import into Canada
the Product. However, in the event HC requires a dissolution assay or similar
testing as a condition precedent to granting the establishment/product license,
then Supplier shall use Diligent Efforts to forthwith complete and remit to HC,
through Abbott Canada, the results thereof and other information relating
thereto required by HC.

7.3 Regulatory Authorities. Abbott Canada shall be responsible for
communications with the Regulatory Authorities with respect to the Product.
Supplier shall use reasonable efforts (i) to assist Abbott Canada in responding
to any queries from a Regulatory Authority, (ii) to provide Abbott Canada with
all necessary documents, data and information which Supplier has assembled and
is in its possession that will assist Abbott Canada in preparing the regulatory
documents for the Territory, and (iii) to provide at least ten (10) Business
Days before a response is due to such Regulatory Authority all the necessary
documents, data, and information which Supplier has assembled and is in its
possession that will assist Abbott Canada in preparing for such response. Abbott
Canada shall advise Supplier of material developments and events relating to
regulatory issues in writing within two (2) Business Days after notice of such
material developments and events. Abbott Canada shall take the steps necessary
to ensure that information submitted to Regulatory Authorities is kept
confidential.

7.4 Clinical Trials. Neither Purchaser nor Abbott Canada shall conduct any
clinical study or any other study or trial with respect to the Product or any
product containing the Compound without Supplier’s prior written consent.

7.5 Inspections, Inquiries and Complaints

(a) Purchaser and/or Abbott Canada shall advise Supplier of any Regulatory
Authority visit to, or written or oral inquiry about, any facilities or
procedures relating to the Commercialization of the Product, promptly (but in no
event later than one (1) Business Day) after notice of such visit or inquiry.
Purchaser and/or Abbott Canada shall, within two (2) business days of receipt or
submission, furnish to Supplier any report or correspondence issued by or
provided to the Regulatory Authority in connection with such visit or inquiry.

(b) Supplier shall advise Purchaser of any Regulatory Authority visit to, or
written or oral inquiry about, any facilities or procedures relating to the
manufacture of the Product, promptly (but in no event later than one
(1) Business Day) after notice of such visit or inquiry.

(c) Each of Purchaser and Abbott Canada shall advise Supplier within twenty four
(24) hours of any investigation, complaint, claim or potential claim, whether
from a Regulatory Authority or not, about Product relating to a safety issue,
and shall also advise Supplier within two (2) Business Days of any issue that
may give rise to a potential recall.

 

-20-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

7.6 Additional Development. Notwithstanding anything else in this Agreement, all
Development activities in the Territory will, at the time of such activities, be
consistent with the U.S. label in regard to duration of therapy, dose, or
indication, unless otherwise approved in writing by Supplier; provided that, the
Parties agree that (i) the regulatory filing for [*] in the Territory will be
based on 5-day duration of therapy and (ii) Abbott Canada may pursue a
regulatory filing for [*] based on 5-day duration of therapy in the Territory.

 

8. COMMERCIALIZATION OF PRODUCT

8.1 Responsibility. From and after the Effective Date, Purchaser or Abbott
Canada shall have full control and authority over the Commercialization of
Products in the Territory, and shall exercise Diligent Efforts in
Commercializing the Products in the Territory, including diligently seeking
formulary listings. All activities relating to Commercialization under this
Agreement shall be undertaken at Purchaser’s or Abbott Canada’s sole cost and
expense.

8.2 Marketing Plan. Abbott Canada shall submit, no later than ninety (90) days
from the Effective Date, to the Steering Committee for approval a marketing plan
(the “Marketing Plan”), for Commercialization of the Product in the Territory,
which will include, among other things, the annual number of Details to be
performed and aggregate amount of Commercializing expenses to be incurred for
the first year after the First Commercial Sale. At least sixty (60) days prior
to each Contract Year commencing with the Contract year commencing December 1,
2007, Abbott Canada shall submit the Marketing Plan for such Contract Year.
Purchaser shall ensure that Abbott Canada will have agreed in writing to the
Marketing Plan prior to its implementation.

8.3 Joint Steering Committee.

(a) Within thirty (30) days of the date of this Agreement, a joint steering
committee, comprised of equal representation by Supplier and Purchaser (the
“Steering Committee”), shall be established to perform such functions as
appropriate to further the purposes of this Agreement. Accordingly, Purchaser
shall keep Supplier informed of the following matters through the Steering
Committee:

 

  (i) Plans and updates relating to the Commercialization or Development of the
Product, including updates on achievement of objectives set forth in the
Marketing Plan, progress towards sales goals, and related sales and marketing
and regulatory activities; and

 

  (ii) Summary and analysis of any Adverse Event information, other medical
inquires, complaints, or other issues further defined in the Quality Agreement.

(b) Purchaser must ensure that it keeps itself informed of the matters in
Section 8.3 above, and to the extent it is not informed, it must seek such
information from Abbott Canada.

 

-21-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(c) Supplier or Purchaser may change or replace its representatives on the
Steering Committee as it deems appropriate, by notice to the other. The Steering
Committee shall hold meetings at such times and places as shall be determined by
the co-chairpersons. The meetings shall be held no less frequently than once
every six (6) months during the first twenty-four (24) months of the Agreement
and a minimum of once every twelve (12) months thereafter. Steering Committee
meetings may be held in person or by telephone or video conference.

(d) The Steering Committee shall only have such powers as are expressly
delegated to it in this Agreement. The Steering Committee is not a substitute
for the rights or obligations of the Parties and shall not have the authority to
amend this Agreement.

(e) Each of Supplier and Purchaser will designate one of its members of the
Steering Committee to act as a co-chairperson to facilitate the performance of
its rights and satisfaction of its obligations hereunder.

8.4 Standards and Sales Activities Purchaser and Abbott Canada shall, at their
sole expense, Commercialize the Product in accordance with good commercial
practice with respect to regulated pharmaceutical products, including applicable
Laws. Purchaser and Abbott Canada shall avoid using any practice that would
prejudice Supplier’s name, the Trademarks, and the quality of the Products.
Purchaser and Abbott Canada shall market (including price) Product in a manner
that maximizes the goodwill and the value over the long term of Product.

8.5 Training. Purchaser shall ensure that each of its and its Sub-Distributors’
sales force and employees are fully trained with respect to the Product and
Supplier’s policies and procedures regarding sale, distribution and use of the
Product and reporting of Event information.

8.6 Sales Outside the Territory. Purchaser and Abbott Canada shall not:
(a) establish any branch, sales offices, warehouse or other facilities outside
of the Territory with respect to the Product, (b) adopt a policy of selling the
Product outside the Territory nor undertake the sale or promotion of sales of
the Product outside the Territory, (c) seek customers or solicit orders from any
prospective customer whose principal address or place of business is located
outside the Territory, and/or (d) provide any price quotations for the Product
to any prospective customer whose principal address or place of business is
located outside the Territory. Purchaser and its Sub-Distributors shall, to the
extent permitted by Law, use Diligent Efforts not to directly or indirectly
knowingly sell to any person (including a pharmacy or wholesaler) that directly
or indirectly sells to any person outside of the Territory. If Purchaser or
Abbott Canada receives an order from a prospective customer located outside the
Territory, Purchaser and Abbott Canada shall immediately refer that order to
Supplier. Without Supplier’s prior consent, Purchaser or Abbott Canada may not
deliver or tender, or cause to be delivered or tendered, the Product (or any
sample of the Product) outside the Territory. Neither Purchaser nor Abbott
Canada shall sell any Product to any purchaser if (A) it knows, has reason to
believe, or has been informed by Supplier that such purchaser intends to remove
the Product from the Territory, either directly or indirectly, or if (B) such
purchaser is known to remove pharmaceuticals from the Territory, either directly
or indirectly. Notwithstanding anything hereunder to the contrary, in the event
that Purchaser or Abbott Canada becomes aware either through Supplier or through
its own market intelligence that any customer of Purchaser or Abbott Canada is
purchasing Product for resale outside the Territory, then Purchaser’s sole
obligation and restraint with respect thereto shall be

 

-22-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

to ensure that Purchaser and/or Abbott Canada conducts such reasonable enquiries
consistent with the Law and takes such measures with respect to such customer
that are consistent with the measures adopted and applied by Purchaser
and/Abbott Canada with respect to its own products in order to comply, to the
extent commercially reasonable and to the extent permitted by Law, with the
provisions of this Section 8.6.

8.7 Marketing, Promotional and Educational Materials. Marketing, promotional and
educational materials related to the Product and prepared for use in the
Territory by Purchaser or Abbott Canada shall be prepared in a manner consistent
with Canadian Law (the “Promotional Materials”). Notwithstanding this, Purchaser
and Abbott Canada are responsible for ensuring compliance with Laws. Upon
request of Supplier, Supplier shall be presented and described as the party that
developed the Product in all Promotional Materials. All Promotional Materials
shall display the Trademarks in a manner that promotes the Product and each of
the Parties in a manner consistent with good commercial practice in dealing with
regulated pharmaceutical products, and shall indicate that FACTIVE is a
trademark and sublicensed by Supplier and used under license to the extent
permitted by applicable Law and the prominence of such notice shall depend on
space and other physical limitations and all other commercially reasonable
limitations. Supplier shall have the right to reproduce, distribute and
otherwise use outside the Territory all Promotional Materials with the prior
written consent of the Purchaser. Purchaser and Abbott Canada shall provide and
distribute to customers and prospective customers marketing, promotional and
educational materials reasonably necessary to promote the Product in the
Territory. Purchaser and Abbott Canada shall be responsible for all expenses
relating to the advertising, promotion or sales of the Product. Supplier shall
provide Purchaser with Product-related marketing and promotional materials
prepared by Supplier, including related logos and graphics, for use by Purchaser
in connection with the development of Promotional Materials.

 

9. RECORDS AND REPORTS

9.1 Records. Purchaser and Abbott Canada shall each maintain complete and
accurate records of all inventories, Product in storage, movements, shipments,
sales and potential problems involving the Product by unit, by batch number and
by customer so that all such matters can be traced quickly and effectively. Upon
request, Purchaser and Abbott Canada shall provide copies of such records to
Supplier, and shall provide Supplier, or its representatives, with access to the
place where the Product is stored and/or shipped and other facilities used by
Purchaser or Abbott Canada in carrying out this Agreement, during normal
business hours and upon reasonable notice, for the purpose of inspecting such
facilities for compliance with the terms of this Agreement. Purchaser and Abbott
Canada shall maintain all such records for at least three (3) years.

9.2 Reports. Purchaser and Abbott Canada shall provide Supplier with written
reports no less frequently than annually during the Term summarizing Purchaser
and Abbott Canada’s efforts to Develop and Commercialize Products hereunder. In
addition, Purchaser shall provide Supplier with prompt written notice of the
occurrence of the First Commercial Sale of any Product in the Territory. All
reports, updates, Adverse Events and other information provided by one Party to
another Party under this Agreement shall be considered Confidential Information
of the Disclosing Party, subject to the terms of Section 11 hereof.

 

-23-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

9.3 Annual Plan. On or before the First Commercial Sale and not later than each
anniversary date of the First Commercial Sale, Purchaser and Abbott Canada shall
submit to Supplier a business and marketing plan for the following year (the
“Annual Plan”). The Annual Plan shall be in a form reasonably required by
Supplier, and shall include: (i) a description of the market and marketing,
promotional and customer service programs anticipated for the following year and
budgets for each, and (ii) such other information concerning the market, the
status of customers and competitors, the business of Purchaser or Abbott Canada
or such other matters related to the Product as Supplier may reasonably request.

9.4 Adverse Events. Within a period of sixty (60) days after the Effective Date,
the Parties shall agree upon a Safety Data Exchange Agreement, which will set
out in detail the handling of post-market Adverse Event information relating to
this Agreement and be on terms consistent with those standard in the industry
for transactions similar to this Agreement. The Safety Data Exchange Agreement
will include, and be consistent with, the following:

 

  (a) Abbott Canada shall be responsible for providing to Supplier any Adverse
Event information relating to Product that Abbott Canada or Purchaser receives,
within two (2) Business Days of receipt of such information by Abbott Canada or
Purchaser.

 

  (b) To the extent required, Purchaser and Abbott Canada shall seek additional
information regarding Adverse Events upon request from Supplier.

 

  (c) Supplier shall provide to Abbott Canada details of any information
relating to the Adverse Events that is in Supplier’s possession that Abbott
Canada requires to comply with Law.

 

  (d) Abbott Canada shall file with Regulatory Authorities any Adverse Event
information required by Law. Filings shall be made in accordance with Law,
including with respect to timing of filings.

Each Party shall comply with the Safety Data Exchange Agreement. To the extent
there are any inconsistencies or conflicts between this Agreement and the Safety
Data Exchange Agreement, the terms and conditions of this Agreement shall
control unless otherwise agreed to in writing by Supplier and Purchaser in the
form of an amendment to this Agreement. In the event that the Safety Data
Exchange Agreement contains material provisions that differ from the Law, the
Law shall control.

9.5 Purchase Information. Upon request, Purchaser or Abbott Canada shall provide
to Supplier copies of any and all reasonably required purchase information
regarding the Product, to the extent such information is easily available and in
Purchaser’s or Abbott Canada’s possession.

 

10. PAYMENTS AND FEES

10.1 Initial Transfer Price. Purchaser shall pay Supplier $[*] per tablet for
Finished Product (the “Initial Transfer Price”) ordered during the Contract Year
ending November 30 in each of 2006, 2007 and 2008. Upon delivery, Supplier shall
invoice Purchaser for the price of the

 

-24-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Finished Products delivered. Each invoice shall specify the purchase order
number to which it corresponds and shall reflect the price set forth in this
Section 10.1. All amounts due to Supplier pursuant to this Section 10.1 shall be
paid by Purchaser within thirty (30) days following the date of invoice pursuant
to Section 10.5 below.

 

10.2 Subsequent Transfer Price.

(a) For each Contract Year during the remainder of the Term, commencing on
December 1, 2008, Purchaser shall pay Supplier an amount per tablet equal to the
Estimated Transfer Price. For purposes of clarification, Schedules D and E are
attached hereto to provide hypothetical forecasted examples of the calculation
of Estimated Transfer Price and Actual Transfer Price. The Estimated Transfer
Price shall be delivered to Supplier at least thirty (30) days prior to each
such Contract Year. Each invoice for Finished Product shall specify the purchase
order number to which it corresponds. All amounts due to Supplier pursuant to
this Section 10.2(a) shall be paid by Purchaser within thirty (30) days
following the date of invoice pursuant to Sections 10.5 and 10.6 below.

(b) Within fifteen (15) days following the end of every month, Purchaser shall
send a Monthly Report to Supplier detailing the adjustment of the Estimated
Transfer Price which shall be calculated as follows: (the “Actual Transfer
Price”)

Actual Transfer Price = [*]

(c) Notwithstanding anything hereunder to the contrary, in no event shall the
Estimated Transfer Price or Actual Transfer Price be less than $[*] per tablet
or more than $[*] per tablet.

(d)(i) If the Actual Transfer Price is greater than the Estimated Transfer Price
for the applicable month, then Purchaser shall owe Supplier an amount equal to
the difference between the Actual Transfer Price and the Estimated Transfer
Price multiplied by the number of tablets sold in the applicable month to be
paid to Supplier pursuant to the provisions of Section 10.2(e) below (the
“Supplier Credited Amount”).

(ii) If the Estimated Transfer Price is greater than the Actual Transfer Price
for the applicable month, then Supplier shall owe to Purchaser an amount equal
to the difference between the Estimated Transfer Price and the Actual Transfer
Price multiplied by the number of tablets ordered in the applicable to be paid
to Purchaser pursuant to the provisions of Section 10.2(e) below (the “Purchaser
Credited Amount”).

(e)(i) If the sum of the Supplier Credited Amount for each of the three months
in the applicable Contract Year quarter is greater than the sum of the Purchaser
Credited Amount for each of the three months in such Contract Year quarter, then
Purchaser shall pay to Supplier an amount equal to the difference between the
sum of the Supplier Credited Amounts and the sum of the Purchaser Credited
Amounts within thirty (30) days following the end of such quarter.

 

-25-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

(ii) If the sum of the Purchaser Credited Amount for each of the three months in
the applicable Contract Year quarter is greater than the sum of the Supplier
Credited Amount for each of the three months in such Contract Year quarter, then
Supplier shall pay to Purchaser an amount equal to the difference between the
sum of the Purchaser Credited Amounts and the sum of the Supplier Credited
Amounts within thirty (30) days following the end of such quarter.

(f) In the event of any investigations or orders by any Regulatory Authority
relating to pricing of Product that causes Purchaser to retroactively adjust any
prices or to otherwise make payments relating to any improperly charged prices
or discounts relating to Product, any payments already calculated and paid to
Supplier under this Article 10 shall be adjusted.

(g) In the event the Actual Transfer Price calculated for any Contract Year
quarter is less than $[*] per tablet (without regard to the limits set forth in
Section 10.2(c)) due to changes in the Monthly Average Exchange Rate, the
Supplier may notify the Purchaser in writing that it wishes to negotiate in good
faith a new minimum floor price which is mutually acceptable to both Parties. In
establishing such new minimum floor price, the Parties shall take into
consideration all relevant factors, including, without limitation, changes in
manufacturing costs and costs of raw materials and packaging materials resulting
from fluctuation in the United States currency. In the event that, within three
(3) months of such notice, the Parties are unable to establish a new minimum
floor price for the Product, then the matter shall be referred to the most
senior officers of each of the Parties who shall for an additional thirty
(30) days negotiate in good faith to establish a new minimum floor price for the
Product. At any time during the negotiations, Purchaser may elect to exercise
its rights under Section 5. In the event (i) the most senior officers of the
Parties fail to agree on a new minimum floor price for the Product, and
(ii) pursuant to the terms of Section 5 above, Purchaser has not been granted
the right to Manufacture the Product, then Supplier shall have the right to
terminate the Agreement upon one (1) year prior written notice to Purchaser and
the Actual Transfer Price during such one (1) year’s period shall be $[*].

(h) In the event the Actual Transfer Price calculated for any Contract Year
quarter is greater than $[*] per tablet (without regard to the limits set forth
in Section 10.2(c)) due to changes in the Monthly Average Exchange Rate, either
Party may notify the other in writing that it wishes to negotiate in good faith
a new maximum ceiling price which is mutually acceptable to both Parties. In
establishing such new maximum ceiling price, the Parties shall take into
consideration all relevant factors, including, without limitation, changes in
manufacturing costs and costs of raw materials and packaging materials as well
as changes in Supplier’s overall rate of return (relative to such Actual
Transfer Price) resulting from fluctuation in the United States currency. In the
event that, within three (3) months of such notice, the Parties are unable to
establish a new maximum ceiling price for the Product, then the matter shall be
referred to the most senior officers of each of the Parties who shall for an
additional thirty (30) days negotiate in good faith to establish a new maximum
ceiling price for the Product and pending resolution of such matter, the maximum
ceiling price for the Product shall remain at $[*] per tablet.

 

-26-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

10.3 License Fees

(a) Approval License Fees. In further consideration of the rights granted
hereunder and subject to the other terms and conditions of this Agreement,
Purchaser shall make the following non-refundable, non-creditable payments to
Supplier within thirty (30) days of the occurrence of each of the following
events by Purchaser or Abbott Canada:

 

Milestone

   Payment

Regulatory Approval of [*] as the manufacturer of the Product

   [*] Dollars ($[*])

Regulatory Approval for the Product in the Territory for either [*] or [*]

   [*] Dollars ($[*])

Regulatory Approval for a Product in any indication other than [*] or [*]

   [*] Dollars ($[*])

provided that, Purchaser shall forthwith upon signing this Agreement pay to
Supplier [*] dollars ($[*]) to be credited as an advance against the first
payment for the licensee fees payable upon occurrence of the first milestone.

(b) Sales License Fees. In further consideration of the rights granted hereunder
and subject to the other terms and conditions of this Agreement, Purchaser shall
make the following non-refundable, non-creditable payments to Supplier within
thirty (30) days of the initial occurrence of each of the following milestones
by Purchaser or Abbott Canada:

 

Milestone

   Payment

Annual Net Sales of the Product in the Territory of greater than $[*] dollars
(calculated based on Canadian Dollars)

   [*] Dollars ($[*])

Annual Net Sales of the Product in the Territory of greater than $[*] dollars
(calculated based on Canadian Dollars)

   [*] Dollars ($[*])

Annual Net Sales of the Product in the Territory of greater than $[*] dollars
(calculated based on Canadian Dollars)

   [*] Dollars ($[*])

(c) Determination that Payments are Due. Purchaser shall promptly (and in any
event within ten (10) Business Days) provide Supplier with written notice upon
its achievement of each of the milestones set forth in Sections (a) and (b). In
the event that Supplier believes any license fee is due pursuant to Sections
(a) and (b) in spite of not having received notice from Purchaser, it shall so
notify Purchaser and shall provide to Purchaser the data and

 

-27-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

information supporting its belief that the conditions for payment have been
achieved. If Purchaser does not provide adequate evidence that such milestone
has not been achieved within thirty (30) days of receipt of the data and
information from Supplier, the conditions for payment shall be deemed to have
been achieved.

(d) License Fees Terms. Unless otherwise expressly provided, Purchaser shall
make any payment owed to Supplier as license fees hereunder in arrears, within
thirty (30) days from the achievement of such milestone.

10.4 Reimbursement of Marketing Support. Within forty-five (45) days after
Regulatory Approval in the Territory is obtained for either [*] or [*], Supplier
shall pay to Purchaser the sum of [*] dollars ($[*]), as Supplier’s contribution
to the expenses to be incurred by Purchaser and Abbott Canada in obtaining
Regulatory Approvals and Commercializing the Product.

10.5 Payment Terms. All sums shall be payable in the United States in United
States dollars by bank wire transfer in immediately available funds to the
following account unless Purchaser is otherwise notified in writing by Supplier:

 

Bank Account:    Citizens Bank       28 State Street       Boston, MA 02109   
   USA       1-877-471-1961    Account Number:    1135568364    Bank ABA Number:
   011500120   

10.6 Overdue Payments. Subject to the other terms of this Agreement, any
payments not paid within the time period set forth in this Section 10 shall bear
interest at a rate of LIBOR plus [*] percent ([*]%) for the applicable month
from the due date until paid in full, provided that in no event shall said
annual rate exceed the maximum interest rate permitted by law in regard to such
payments. Such payment when made shall be accompanied by all interest so
accrued. Said interest and the payment and acceptance thereof shall not negate
or waive the right of Supplier to any other remedy, legal or equitable, to which
it may be entitled because of the delinquency of the payment.

10.7 Tax Withholding; Restrictions on Payment. It is the Parties’ understanding
that no withholding taxes shall be assessed on the payment made to Supplier
pursuant to this Section 10. Any payments payable by either the Supplier or
Purchaser (the “Withholding Party”) to the other under this Agreement may be
reduced by the amount required to be paid or withheld pursuant to any applicable
Law (“Withholding Taxes”); provided however, that Withholding Party shall
withhold taxes at the lowest tax rate allowed in the applicable tax treaties.
The Withholding Party shall submit to the other Party a copy of an original
receipt received by the Withholding Party showing payment thereof, or if such
receipt is not available, other reasonable proof of payment of any Withholding
Taxes paid or withheld, together with an accounting of the

 

-28-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

calculations of such taxes, as promptly as practicable but in no case later than
thirty (30) days after such Withholding Taxes are remitted to the proper
governmental authority. Supplier and Purchaser will cooperate reasonably in
completing and filing documents required under the provisions of any applicable
tax law or under any other Applicable Law in connection with the making of any
required tax payment or withholding payment, or in connection with any claim to
a refund of or credit for any such payment.

10.8 Records Retention; Review

(a) Records. Commencing as of the date of First Commercial Sale of the Product
hereunder, Purchaser and Sub-Distributor shall keep for at least three (3) years
from the end of the calendar year to which they pertain complete and accurate
records of sales by Purchaser or Sub-Distributor, as the case may be, of the
Product, in sufficient detail to allow the accuracy of the payments hereunder to
be confirmed.

(b) Review. Subject to the other terms of this Section 10.8, at the request of
Supplier, which shall not be made more frequently than once per calendar year
during the Term, upon at least thirty (30) days’ prior written notice from
Supplier, and at the expense of Supplier (except as otherwise provided herein),
Purchaser shall permit independent accountants (who may be certified public
accountants or chartered accountants) reasonably selected by Supplier to inspect
(during regular business hours) the relevant records required to be maintained
by Purchaser under this Section 10.8. Results of any such review shall be
binding on all Parties absent manifest error. Each Party agrees to treat the
results of any such accountant’s review of another Party’s records under this
Section 10.8 as Confidential Information of such other Party subject to the
terms of Article 11. If any review reveals a deficiency in the calculation
and/or payment of royalties by Purchaser, then (a) Purchaser shall promptly pay
Supplier the amount remaining to be paid, and (b) if such underpayment is by ten
percent (10%) or more, Purchaser shall pay the reasonable out-of-pocket costs
and expenses incurred by Supplier in connection with the review.

(c) Other Parties. Purchaser shall include in any agreement with each
Sub-Distributor terms requiring such party to retain records as required in this
Section 10.8 and to permit Supplier to inspect such records as required by this
Section 10.8.

 

11. TREATMENT OF CONFIDENTIAL INFORMATION

11.1 Confidential Obligations. Supplier, Purchaser and Abbott Canada each
recognize that another Party’s Confidential Information constitutes highly
valuable and proprietary confidential information. Supplier, Purchaser and
Abbott Canada each agree that during the Term and for seven (7) years
thereafter, it will keep confidential, and will cause its employees, consultants
and Affiliates to keep confidential, all Confidential Information of another
party. Neither Supplier, Purchaser or Abbott Canada, nor any of their respective
employees, consultants or Affiliates shall use Confidential Information of
another party for any purpose whatsoever other than exercising any rights
granted to it or reserved by it hereunder. Without limiting the foregoing, each
of Supplier, Purchaser and Abbott Canada may disclose information to the extent
such disclosure is reasonably necessary to (a) file and prosecute patent
applications and/or maintain patents which are filed or prosecuted in accordance
with the provisions of this Agreement, or (b)

 

-29-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

file, prosecute or defend litigation in accordance with the provisions of this
Agreement or (c) comply with applicable laws, regulations or court orders;
provided, however, that if a Party is required to make any such disclosure of
another Party’s Confidential Information in connection with any of the
foregoing, it will give reasonable advance notice to such other Party of such
disclosure requirement and will use reasonable efforts to assist such other
Party in efforts to secure confidential treatment of such information required
to be disclosed.

11.2 Limited Disclosure and Use. Supplier, Purchaser and Abbott Canada each
agree that any disclosure of any one Party’s Confidential Information to any
officer, employee, consultant or agent of another Party or any of its Affiliates
shall be made only if and to the extent necessary to carry out its rights and
responsibilities under this Agreement, shall be limited to the maximum extent
possible consistent with such rights and responsibilities and shall only be made
to the extent any such persons are bound by written confidentiality obligations
to maintain the confidentiality thereof and not to use such Confidential
Information except as expressly permitted by this Agreement. Supplier, Purchaser
and Abbott Canada each further agree not to disclose or transfer another Party’s
Confidential Information to any third parties under any circumstance without the
prior written approval from such other Party (such approval not to be
unreasonably withheld), except as otherwise required by law, and except as
otherwise expressly permitted by this Agreement. Supplier, Purchaser and Abbott
Canada each shall take such action, and shall cause its Affiliates to take such
action, to preserve the confidentiality of each other’s Confidential Information
as it would customarily take to preserve the confidentiality of its own
Confidential Information, using, in all such circumstances, not less than
reasonable care. Each of Supplier, Purchaser and Abbott Canada, upon the request
of another party, will return all the Confidential Information disclosed or
transferred to it by such other party pursuant to this Agreement, including all
copies and extracts of documents and all manifestations in whatever form, within
sixty (60) days of such request or, if earlier, the termination or expiration of
this Agreement; provided however, that a Party may retain (a) any Confidential
Information of an other Party relating to any license which expressly survives
such termination and (b) one (1) copy of all other Confidential Information in
inactive archives solely for the purpose of establishing the contents thereof.

11.3 Publicity. Neither Supplier, Purchaser nor Abbott Canada may publicly
disclose the existence or terms or any other matter of fact regarding this
Agreement without the prior written consent of the other Parties, which consent
shall not be unreasonably withheld or delayed; provided, however, that any Party
may make such a disclosure (a) to the extent required by law or by the
requirements of any nationally recognized securities exchange, quotation system
or over-the-counter market on which such Party has its securities listed or
traded, or (b) to any investors, prospective investors, lenders and other
potential financing sources who are obligated to keep such information
confidential. In the event that such disclosure is, in the opinion of the
disclosing Party’s counsel, required as aforesaid, the disclosing Party shall
submit the proposed disclosure in writing to the other Party at least five
(5) days prior to the date of disclosure for an opportunity to comment thereon
and the Parties shall coordinate with the other Parties with respect to the
wording and timing of any such disclosure. The Parties, upon the execution of
this Agreement, will mutually agree to a press release with respect to this
transaction for publication. Once such press release or any other written
statement is approved for disclosure by the Parties, any Party may make
subsequent public disclosure of the contents of such statement without the
further approval of the other Parties.

 

-30-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

11.4 Use of Name. No Party shall employ or use the name of another Party in any
promotional materials or advertising relating to this Agreement without the
prior express written permission of the other party or as specifically set out
in this Agreement.

11.5 Access to Information. If Purchaser or Abbott Canada receives an access to
information or freedom of information request relating to Product, it shall
notify Supplier within two days of such request, and provide a copy of its
proposed response to such request to Supplier at least five days before the
deadline for responding. If Supplier suggests that the proposed response should
be amended to keep additional information confidential, Purchaser or Abbott
Canada, as applicable, shall amend the proposed response accordingly.

 

12. INTELLECTUAL PROPERTY RIGHTS

12.1 Patent Filing, Prosecution and Maintenance. Supplier shall be responsible
for preparing, filing, prosecuting, obtaining and maintaining, at its sole cost,
expense and discretion, all Patent Rights in the Territory. Supplier will keep
Purchaser reasonably informed of the status of such filing, prosecution and
maintenance.

12.2 Trademark Filing, Prosecution and Maintenance. Supplier may seek and
maintain (or cause to be sought and maintained, in the case of trademarks used
under license) such registrations as it deems advisable in respect of the
Trademarks in the Territory, and will keep Purchaser reasonably informed of the
status of such registrations and applications therefore. Supplier (or the
trademark owner, in the case of trademarks used under license) may from time to
time add to, modify or delete any Trademarks.

12.3 Notice of Infringement. If, during the Term, any Party learns of any
actual, alleged or threatened infringement by a Third Party of any of the
Intellectual Property, including without limitation if a Notice of Allegation
pursuant to the Patented Medicines (Notice of Compliance) Regulations is
received, such Party shall promptly notify the other Parties and shall provide
the other Parties with available evidence of such infringement.

12.4 Violation of Intellectual Property. Purchaser shall have the first right
(but not the obligation), at its own expense and with legal counsel of its own
choice, to bring suit (or take other appropriate legal action) against any
actual, alleged or threatened infringement or other violation of the
Intellectual Property in the Territory. Supplier shall have the right, at its
own expense, to be independently represented in any such action by Purchaser by
counsel of Supplier’s own choice; provided, however, that under no circumstances
shall the foregoing affect the right of Purchaser to control the suit as
described in the first sentence of this Section 12.4. If Purchaser does not
notify Supplier of its decision as to whether it intends to file an action or
proceeding against a material infringement or other violation (including a
Notice of Allegation pursuant to the Patented Medicines (Notice of Compliance)
Regulations) (the “Notice”) within [*] days after the later of (i) Purchaser’s
notice to Supplier under Section 12.3 above, or (ii) a written request from
Supplier to take action with respect to such infringement (the “Notice Date”),
then Supplier shall have the right (but not the obligation), at its own expense,
to bring suit (or take other appropriate legal action) against such actual,
alleged or threatened infringement, with legal counsel of its own choice. If
(a) Purchaser does not actually file any action or proceeding against a material
infringement or other violation within [*] days after the

 

-31-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Notice Date, or (b) Purchaser elects not to pursue any action or proceeding
against a material infringement or other violation pursuant to the Notification,
then Supplier shall have the right (but not the obligation), at its own expense,
to bring suit (or take other appropriate legal action) against such actual,
alleged or threatened infringement, with legal counsel of its own choice .
Purchaser acknowledges that L.G. Life Sciences Ltd (or its successors or assigns
thereof), as the person licensing certain of the Intellectual Property to the
Supplier, is entitled to be represented in suits or actions involving the
Intellectual Property in the Territory, and to have its costs and expenses
incurred in respect of such litigation reimbursed, pro rata with Supplier, from
any damages, monetary awards, costs or other amounts recovered through such
suits or actions, or settlement thereof; subject to any deductions required to
be made in order to reimburse Supplier’s licensor as aforesaid. Any damages,
monetary awards, costs or other amounts recovered, whether by judgment or
settlement, pursuant to any suit, proceeding or other legal action taken under
this Section 12.4, shall applied as follows:

(a) First, to reimburse the Supplier and Purchaser for their respective costs
and expenses (including reasonable legal fees, expert fees and other
disbursements) incurred in prosecuting such enforcement action;

(b) Second, to Purchaser for reimbursement for Purchaser’s profits on lost sales
associated with Products and to Supplier for reimbursement for Supplier’s
profits on lost sales to Purchaser and Quarterly Payments, royalties and license
fees owing hereunder based on such lost sales;

(c) Third, any amounts remaining shall be allocated as follows: (A) if Supplier
is the Party bringing such suit or proceeding or taking such other legal action,
[*] percent ([*]%) to Supplier, (B) if Purchaser is the Party bringing such suit
or proceeding or taking such other legal action, [*] percent ([*]%) to
Purchaser, and (C) if the suit is brought jointly, [*] percent ([*]%) to each of
Supplier and Purchaser.

If either of Supplier or Purchaser brings any such action or proceeding
hereunder, the other agrees to be joined as party plaintiff if necessary to
prosecute such action or proceeding, and to give the Party bringing such action
or proceeding reasonable assistance and authority to file and prosecute the
suit; provided, however, that neither Supplier nor Purchaser shall be required
to transfer any right, title or interest in or to any property to the other, to
Sub-Distributor or any Third Party to confer standing on a Party hereunder.

12.5 Right to Use Intellectual Property. Purchaser acknowledges that it has no
interest in, and agrees that it will not at any time assert or claim any
interest in, nor register or attempt to register any form of intellectual
property which would infringe or otherwise violate any of Intellectual Property,
and will cooperate with Supplier to secure Supplier’s rights under the
Intellectual Property in the Territory. The Intellectual Property (whether owned
by Supplier or licensed to Supplier) shall as among the Parties remain the
exclusive property of Supplier. All benefit and goodwill arising from
Purchaser’s or Sub-Distributor’s use of the Trademarks shall, as among the
Parties, inure to the benefit of Supplier.

 

-32-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

13. REPRESENTATIONS AND WARRANTIES

13.1 Supplier Representations. Supplier represents and warrants to Purchaser
that:

 

  (a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Supplier corporate action;

 

  (b) this Agreement is a legal and valid obligation binding upon Supplier and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Supplier is a party or by which
it is bound;

 

  (c) Supplier has the full right and legal capacity to grant the rights granted
to Purchaser hereunder in the Territory without violating the rights of any
Third Party;

 

  (d) Supplier is not aware of any Third Party patent, patent application or
other intellectual property rights in the Territory that would be infringed
(i) by using the Trademark, or (ii) by making, using, offering for sale, selling
or importing Product;

 

  (e) Supplier is not aware of any information that would render invalid and/or
unenforceable claims for the Product in the Patent Rights; and

 

  (f) Supplier warrants exclusively to Purchaser that all of the Products
shipped by Supplier or its third party manufacturer in accordance with this
Agreement: (i) shall meet Supplier’s specifications for the shelf life of such
Product when stored and handled in accordance with Supplier’s labeled
conditions, (ii) shall be manufactured in accordance with the GMP and the Law in
effect at the time of manufacture, and (iii) shall not be adulterated or
misbranded as a result of acts or omissions by Supplier; provided, that, (i) the
Parties agree that the warranty set forth in this Section 13.1(f) shall not
apply to any Product Manufactured by Purchaser pursuant to Section 5 above, and
(ii) subject to Supplier’s indemnification obligations in the event of a product
liability claim, Supplier’s sole obligation and the sole remedy under this
warranty is replacement of any Product or a refund of the purchase price that
Supplier reasonably determines to be covered by this warranty.

13.2 Purchaser Representations. Purchaser represents and warrants to Supplier
that:

 

  (a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Purchaser corporate action;

 

  (b)

this Agreement is a legal and valid obligation binding upon Purchaser and Abbott
Canada and enforceable in accordance with its terms, and the execution, delivery

 

-33-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

and performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Purchaser is a party of or by
which it is bound.

 

  (c) Purchaser has the capacity to fulfill all the obligations under this
Agreement.

 

  (d) Purchaser warrants that Abbott Canada shall Commercialize and Develop
Product in accordance with Laws.

13.3 Abbott Canada. Abbott Canada represents and warrants to Supplier that:

 

  (a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Abbott Canada corporate action;

 

  (b) this Agreement is a legal and valid obligation binding upon Abbot Canada
and enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Abbott Canada is a party of or
by which it is bound.

 

  (c) Abbott Canada has the capacity to fulfill all the obligations under this
Agreement and all obligations pursuant to its appointment as a Sub-Distributor.

 

  (d) Abbott Canada warrants that it shall Commercialize and Develop Product in
accordance with Laws.

13.4 No Warranties

 

  (a) Nothing in this Agreement is or shall be construed as:

 

  (i) a warranty or representation by any Party as to the validity or scope of
any patent application or patent licensed hereunder; or

 

  (ii) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted pursuant to this Agreement is or will be
free from infringement of patents, copyrights, and other rights of third
parties.

 

  (b) Except as expressly set forth in this Agreement, NO PARTY MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT OF
ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF THIRD PARTIES, OR ANY OTHER
EXPRESS OR IMPLIED WARRANTIES.

 

-34-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

14. PRODUCT RECALL

In the event that (i) the Regulatory Authority or any other governmental agency
or authority issues a request or orders that the Product be recalled, (ii) a
court of competent jurisdiction in Territory orders that the Product be
recalled, or (iii) Supplier reasonably determines, after consultation with
Purchaser, that the Product should be recalled in the Territory or a notice is
required relating to restrictions on use of the Product, Purchaser and Abbott
Canada shall attend to the same, as determined by the mutual agreement of
Supplier and Purchaser, and the Parties shall take all appropriate corrective
action. In the event such action results from: (a) Supplier’s negligence or
willful misconduct, Supplier shall be responsible for the expenses thereof,
(b) Purchaser’s and/or Abbott Canada’s negligence or willful misconduct,
Purchaser shall be responsible for the expenses thereof; and (c) otherwise, the
Supplier and Purchaser shall share equally the expenses of the action. For
purposes of this Agreement, the expenses of the action shall be the expenses of
notification and return or destruction (if authorized by Supplier) of the
Product, the cost of replacement of the Product, and any costs directly
associated with the distribution of replacement Products. Supplier, Purchaser
and Abbott Canada shall cooperate fully with one another in carrying out such
action.

15. INDEMNIFICATION

15.1 Indemnification

(a) Purchaser Indemnity. Purchaser shall indemnify, defend and hold harmless
Supplier, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Supplier Indemnitees”) from and against any liability, damage, loss or expense
(including reasonable legal fees and expenses of litigation) incurred by or
imposed upon such Supplier Indemnitees, or any of them, in connection with any
Third Party claims, suits, actions, demands or judgments, including, without
limitation, personal injury and product liability matters, to the extent arising
out of (i) the Development or Commercialization of the Product by Purchaser or
Sub-Distributors including, (A) any actions taken or inactions or omissions by
Purchaser, Abbott Canada or its Sub-Distributors related to obtaining or filing
for Regulatory Approvals, or (B) any actual or alleged injury to a Person or
property or death resulting from Purchaser’s, Abbott Canada’s or its
Sub-Distributors negligence in the storage, handling, transportation,
maintenance or other activity related to the Development and/or
Commercialization of the Product, (ii) any material breach of this Agreement by
Purchaser or Abbott Canada, (iii) the gross negligence or willful misconduct on
the part of Purchaser or Sub-Distributor, or (iv) the Manufacturing of the
Product pursuant to Purchaser’s exercise of its rights under Section 5 above or
the packaging of the Product pursuant to Purchaser’s exercise of its rights
under Section 3.2(d) above.

(b) Supplier Indemnity. Supplier shall indemnify, defend and hold harmless
Purchaser, its Affiliates and their respective directors, officers, employees,
and agents,

 

-35-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

and their respective successors, heirs and assigns (the “Purchaser
Indemnitees”), from and against any liability, damage, loss or expense
(including reasonable legal fees and expenses of litigation) incurred by or
imposed upon such Purchaser Indemnitees, or any of them, in connection with
(y) any claims, suits, actions, demands or judgments to the extent arising out
of (i) any material breach of this Agreement by Supplier, (ii) the gross
negligence or willful misconduct on the part of Supplier, or (iii) any breach or
inaccuracy of any representation, warranty, or guarantee given by Supplier
contained in this Agreement or (z) any Third Party product liability claims
resulting from the use or consumption in accordance with the product insert by
any person of any Product supplied by Supplier under this Agreement, unless
(A) the Third Party damages were caused or materially contributed to by
Purchaser’s or Abbott Canada’s storage, handling, transportation, manufacture,
maintenance or other activity related to the Development and/or
Commercialization of the Product by Purchaser or Abbott Canada, or (B) such
Third Party product liability claim is for reimbursement for the purchase price
or disgorgement of Purchaser’s or Abbott Canada’s profits or revenues.

(c) In order to provide for just, equitable and conscionable contribution in
circumstances in which the indemnification provided for in Sections 15.1(a) and
15.1(b) both apply in accordance with their respective terms, the Parties agree
to the extent mandated by a court of law or as otherwise ordered or agreed to by
the Parties to contribute proportionally to the aggregate losses resulting from
demands, claims, actions, causes of action, suits, proceedings, hearings or
investigations of Third Parties.

15.2 Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under Section 15.1 above from a Party (the “Indemnifying
Party”), the other Party shall notify the Indemnifying Party of such claim with
respect to such Indemnitee as soon as reasonably practicable after the
Indemnitee receives notice of the claim, and the Party (on behalf of itself and
such Indemnitee) shall permit the Indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim. The
indemnification obligations under Article 15 shall not apply to any harm
suffered as a direct result of any delay in notice to the Indemnifying Party
hereunder or to amounts paid in settlement of any claim, demand, action or other
proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld or delayed unreasonably.
The Indemnitee, its employees and agents, shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by Section 15.1.

 

16. TERM AND TERMINATION

16.1 Term. Unless earlier terminated in accordance with the terms of this
Section 16, the term of this Agreement shall commence on the Effective Date and
shall mean the period commencing on the Effective Date and continuing until the
expiration of the last Valid Claim of the Patent Rights in the Territory to the
extent necessary for the Manufacture, use or sale of the Product (the “Initial
Term”) and shall automatically renew for successive [*] year periods (each, a
“Renewal Term”; the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term”), unless Purchaser gives written notice
of termination to Supplier at least one hundred and eighty (180) days prior to
the end of the Initial Term or Renewal Term, as the case may be.

 

-36-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

16.2 Termination Rights for Breach. Subject to the other terms of this
Agreement, this Agreement and the rights and options granted herein may be
terminated (i) by Supplier upon any material breach by Purchaser or Abbott
Canada, or (ii) by Purchaser upon any material breach by Supplier, of any
material obligation or condition, effective ten (10) days after giving written
notice to the breaching Party of such termination in the case of a payment
breach and thirty (30) days after giving written notice to the breaching Party
of such termination in the case of any other breach, which notice shall describe
such breach in reasonable detail. The foregoing notwithstanding, if such default
or breach is cured or remedied or shown to be non-existent within the aforesaid
ten (10) or thirty (30) day period, the notice shall be automatically withdrawn
and of no effect.

16.3 Termination for Bankruptcy. In the event that either Supplier or Purchaser
files for protection under bankruptcy laws, makes an assignment for the benefit
of creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then the other may terminate this Agreement effective
immediately upon written notice to such Party.

16.4 Supplier Right to Terminate. Subject to Section 19.8, Supplier shall have
the right to terminate this Agreement, if: (i) Purchaser or Abbott Canada
challenges the validity of any of the Intellectual Property related to the
Product, (ii) Abbott Canada has not launched the Product in the Territory on or
before [*] months from the date of execution of this Agreement, (iii) Purchaser
does not spend at least $[*] million on advertising and promotional expenses for
the Product during the first year after First Commercial Sale, (iv) Purchaser
does not spend during the second year after First Commercial Sale, an amount
equal to at least [*]% of the actual advertising and promotional expenses
incurred by Purchaser during the first year after First Commercial Sale;
(v) Purchaser does not spend during the third year after First Commercial Sale,
an amount equal to at least [*]% of the actual advertising and promotional
expenses incurred by Purchaser during the first year after First Commercial
Sale, or (vi) the annual minimum Detailing thresholds (calculated on a PDE
basis) set forth below is not achieved by Purchaser:

 

First Launch Date Year

  

Number of Planned Details

First year after Launch Date

   [*] Planned PDEs

Second year after Launch Date

   [*]% of the number of PDEs actually conducted by Purchaser during the first
year after Launch

Third Year after Launch Date

   [*]% of the number of PDEs actually conducted by Purchaser during the first
year after Launch

 

-37-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Calculation of the amounts set out in the table above shall be based on
Purchaser’s internal automated call reporting system reports, and may be
verified by Supplier pursuant to Supplier’s audit rights provided herein.

16.5 Purchaser Right to Terminate. Purchaser shall have the right to terminate
this Agreement upon ten (10) days notice to the Supplier in the event Regulatory
Approval is not obtained for the Product for the [*] indication within [*]
months of submission for such Regulatory Approval.

16.6 Effects of Termination.

 

  (a) Termination for Breach. Upon termination of this Agreement pursuant to
this Section 16, as of the effective date of such termination, all relevant
licenses and sublicenses granted by Supplier to Purchaser hereunder shall
terminate automatically and Purchaser and Abbott Canada shall cease
Commercializing or Developing the Product or using the Trademarks.

 

  (b) Within ten (10) days of delivery or receipt of a notice of termination by
Purchaser pursuant to Section 16.2 or 16.3, Purchaser shall have the option to
terminate all unfilled orders for Products and, if such option is exercised,
then all unfilled orders for Products shall be deemed cancelled without any
rights or recourses whatsoever against any party hereto.

 

  (c) Sell-off Period. Notwithstanding the foregoing, Purchaser and Abbott
Canada shall have the right, for sixty (60) days or such longer time period (if
any) on which the Parties mutually agree in writing taking into account the
Product purchased pursuant to Sections 16.6(d) and 16.6(f), to sell or otherwise
dispose of all Products ordered pursuant to this Agreement and then on hand.

 

  (d) Upon the expiration of the Term or in the event of the termination of this
Agreement by Supplier pursuant to Section 16.2 or 16.3, Purchaser agrees to
purchase from Supplier a maximum of [*] tablets of Product having a shelf life
of no less than [*] months, at a price per Product tablet equal to Supplier’s
actual cost to Manufacturer and package such Product. Notwithstanding the
foregoing, Purchaser shall accept Risk-Dated Product in accordance with the
terms set out in Section 4.7 and shall accept Product with more than [*] months
of shelf life but less than [*] months of shelf life (the “Liquidation Product”)
at the time of delivery in which case Purchaser will use Diligent Efforts to
sell the Liquidation Product in the ordinary course of its business and Supplier
shall be obligated to repurchase from Purchaser all of the Liquidation Product
the Purchaser is unable to sell and which has less than [*] months of shelf life
at the price paid for such Liquidation Product.

 

  (e)

Transfer of Documentation. Upon the expiration of the Term or in the event of
the termination of this Agreement for any other reason, Purchaser and Abbott
Canada shall immediately deliver to Supplier, or such other person as it may
designate, all promotional material, including catalogues, Product price lists,
and any other

 

-38-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

documents or material (including any material delivered in electronic form and
Confidential Information) provided by Supplier to Purchaser or Abbott Canada
with respect to the Product or its Commercialization in the Territory.

 

  (f) Sale of Safety Stock Inventory. Upon the expiration of the Term or in the
event of the termination of this Agreement by the Purchaser pursuant to
Section 16.5 or by Supplier pursuant to Section 16.2, 16.3 or 16.4, Purchaser
agrees to purchase from Supplier all of the Safety Stock Inventory in accordance
with the terms and conditions set forth in Sections 4.6 and 4.7.

16.7 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 16 are in addition to any other relief
and remedies available to the Parties at law.

16.8 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Sections 1, 2.2(d), 2.3,
2.5, 9.1, 10, 11, 13.4, 15, 16, 17, 19 and 20 (solely with respect to guaranty
of obligations which survive termination or expiration of the Agreement, as well
as any rights or obligations otherwise accrued hereunder (including any accrued
payment obligations), shall survive the expiration or termination of the Term.
Without limiting the generality of the foregoing, Purchaser shall have no
obligation to make any milestone or royalty payment to Supplier that has not
accrued prior to the effective date of any termination of this Agreement, but
shall remain liable for all such payment obligations accruing prior to the
effective date of such termination.

 

17. DISPUTES

17.1 Negotiation. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the term of this Agreement which
relates to any Party’s rights and/or obligations hereunder. In the event of the
occurrence of such a dispute, any Party may, by written notice to the other
Parties, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received. Said
designated senior officials are as follows:

For Purchaser: General Manager of Abbott Canada or a delegate with similar
authority to bind Purchaser and Abbott Canada

For Supplier: Chief Executive Officer

For Abbott Canada: General Manager of Abbott Canada or a delegate with similar
authority to bind Purchaser and Abbott Canada

In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, such dispute shall be referred to
arbitration in accordance with Section 17.2 hereof.

 

-39-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

17.2 Arbitration. Subject to Section 17.1, any dispute, controversy or claim
initiated by any Party arising out of, resulting from or relating to this
Agreement, or the performance by another Party of its obligations under this
Agreement (other than bona fide third party actions or proceedings filed or
instituted in an action or proceeding by a third party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Parties.
Any such arbitration shall be conducted under the Commercial Arbitration Rules
of the American Arbitration Association by a panel of three arbitrators
appointed in accordance with such rules. Any such arbitration shall be held in
Boston Massachusetts. The method and manner of discovery in any such arbitration
proceeding shall be governed by the laws of the Commonwealth of Massachusetts.
The arbitrators shall have the authority to grant injunctions and/or specific
performance and to allocate amongst the Parties the costs of arbitration in such
equitable manner as they determine. Judgment upon the award so rendered may be
entered in any court having jurisdiction or application may be made to such
court for judicial acceptance of any award and an order of enforcement, as the
case may be. In no event shall a demand for arbitration be made after the date
when institution of a legal or equitable proceeding based upon such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. Notwithstanding the foregoing, any Party shall have the right,
without waiving any right or remedy available to such Party under this Agreement
or otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder.

 

18. NON-COMPETITION

During the Term, each of Purchaser, Abbott Canada and any of their respective
Affiliates agree for itself and on behalf of their directors, officers and
employees that it and they shall not directly or indirectly Commercialize or
Develop in the Territory the following products:

 

  (a) products which are members of the [*]; provided that, Purchaser, Abbott
Canada and their respective Affiliates may directly or indirectly Commercialize
or Develop products approved by the Canadian Regulatory Authorities for [*] upon
rejection by the Canadian Regulatory Authorities of a supplemental drug
application for the Product for the [*] indication; and

 

  (b) products which are members of the [*] provided, that (i) Supplier files
prior to August 1, 2009 a new or supplemental drug application with the Canadian
Regulatory Authorities for the Product in such indication, and (ii) a notice of
compliance with respect thereto is obtained within twenty-four (24) months of
such submission.

 

19. MISCELLANEOUS

19.1 Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving Party’s address set
forth below or to such other address as a Party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) made by facsimile
transmission (to be followed with written fax confirmation), (iii) sent by
private courier service providing evidence of receipt, or (iv) sent by
registered or certified mail,

 

-40-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

return receipt requested, postage prepaid. The addresses and other contact
information for the Parties are as follows:

 

If to Supplier:

  

Oscient Pharmaceutical Corporation

1000 Winter Street, Suite 2200

Waltham, MA 02451

Attention: Chief Executive Officer

With a copy to:

  

Oscient Pharmaceutical Corporation

1000 Winter Street, Suite 2200

Waltham, MA 02451

Attention: Legal

If to Purchaser:

  

Abbott International, LLC

200 Abbott Park Road

Dept 64E, AP34-1

Abbott Park, IL 60064-6194

If to Abbott Canada

  

Abbott Laboratories, Limited

8401 Trans-Canada Highway

St. Laurent, Québec H4S 1Z1

Attention: The President

With a copy to:

  

Abbott Laboratories, Limited

8401 Trans-Canada Highway

St. Laurent, Québec H4S 1Z1

Attention: Legal

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by private courier, on the day such
notice is delivered to the recipient, or (iv) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.

19.2 Language. This Agreement has been prepared in the English language and the
English language shall control its interpretation.

19.3 Governing Law. This Agreement will be construed, interpreted and applied in
accordance with the laws of the State of New York (excluding its body of law
controlling conflicts of law).

19.4 Entire Agreement. This is the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties.

 

-41-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

19.5 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of any
Party at any time or times to require performance of any provision hereof shall
in no manner affect its rights at a later time to enforce the same. No waiver by
any Party of any condition or term shall be deemed as a continuing waiver of
such condition or term or of another condition or term.

19.6 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.

19.7 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by any
Party without the prior express written consent of the others; provided,
however, that Supplier or Purchaser may without the written consent of the other
or of any Sub-Distributor, assign this Agreement and its rights and delegate its
obligations hereunder to its Affiliates, or in connection with the transfer or
sale of all or substantially all of such Party’s assets or business, or in the
event of its merger, consolidation, change in control or similar transaction.
Any permitted assignee shall assume all obligations of its assignor under this
Agreement. Any purported assignment in violation of this Section 19.7 shall be
void. The terms and conditions of this Agreement shall be binding upon and inure
to the benefit of the permitted successors and assigns of the Parties.

19.8 Force Majeure.

 

  (a) No Party shall be liable for failure of or delay in performing obligations
set forth in this Agreement (excluding any payment obligation under this
Agreement), and no Party shall be deemed in breach of its obligations, if such
failure or delay is due to natural disasters, labour strikes or any causes
beyond the reasonable control of such Party. In event of such force majeure, the
Party affected thereby shall given prompt notice to the other Parties and use
reasonable efforts to cure or overcome the same and resume performance of its
obligations hereunder.

 

  (b) It is agreed and understood by the Parties that a product liability claim
or clinical trial results sponsored by Supplier that have negative safety
results in respect of the Product which would reasonably be expected to a have
material adverse event on the Commercialization of the Product in the Territory
shall constitute an event of force majeure and in any such event, the Parties
may collaborate with each other and meet in order to discuss and conclude
arrangements in order to minimize the consequences of such force majeure and
ensure that the spirit and intent of this Agreement are respected to the extent
possible. Such collaborative efforts shall also include, to the extent
necessary, good faith negotiation of the milestones, performance criteria and
other terms and conditions of this Agreement to ensure that the rights and
entitlements of each Party under this Agreement are not materially affected by
the continuation of such event of force majeure.

19.9 Construction. The Parties hereto acknowledge and agree that: (i) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement;

 

-42-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all Parties hereto and not in favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.

19.10 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby. The Parties hereto covenant and
agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

19.11 Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
among the Parties.

19.12 Limitation of Liability. EXCEPT FOR ANY BREACH OF ANY CONFIDENTIALITY
OBLIGATIONS OR DUE TO A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO
EVENT SHALL ANY PARTY BE LIABLE TO THE OTHERS OR ANY OF THEIR AFFILIATES FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF
THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE.

19.13 Export Compliance.

(a) Purchaser and/ Abbott Canada shall be responsible for the importation of the
Product into the Territory, in its name as importer of record, and shall obtain
at its expense, all permits and authorizations, and shall comply with all
Canadian customs laws, regulations and official standards applicable to such
importation. Supplier agrees to provide a certificate of origin for the Product,
as requested by Purchaser for purposes of importing the Product into the
Territory.

(b) Purchaser and Abbott Canada shall comply with all Canadian and United States
laws and regulations controlling the export of certain commodities and technical
data, including without limitation all Export Administration Regulations of the
United States Department of Commerce (collectively, “Export Control Laws”).
Among other things, these laws and regulations prohibit or require a license for
the export of certain types of commodities and technical data to specified
countries. Purchaser hereby gives written assurance that it will comply with,
and will cause its Affiliates and Sub-Distributor to comply with, all Export
Control Laws, that it bears sole responsibility for any violation thereof by
itself or its Affiliates or Sub-Distributors, and that it will indemnify,
defend, and hold Supplier harmless (in accordance with Section 15) for the
consequences of any such violation.

 

-43-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

19.14 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

19.15 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

19.16 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any third party, including any creditor
of any Party. No such third party shall obtain any right under any provision of
this Agreement or shall by reasons of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any Party.

19.17 Non-Solicitation Until the one (1) year anniversary of the termination or
expiration of this Agreement, no Party nor its respective Affiliates shall, and
shall cause each of its Affiliates not to, directly or indirectly, without the
other Parties’ prior written consent, solicit the employment of any employee (or
former employee bound by a non-competition obligation) of the other Parties or
their respective Affiliates with whom it has come in contact in conducting
activities under this Agreement; provided, however, that the foregoing
provisions shall not apply to a general advertisement or solicitation program
that is not specifically targeted at such persons.

19.18 United Nations Convention on Sale of Goods. The United Nations Convention
on Sale of Goods is hereby expressly excluded from application to this
Agreement.

 

20. PARENT OBLIGATIONS.

Abbott Laboratories (“Abbott US”) hereby guarantees for the benefit of Supplier
the performance by Purchaser of Purchaser’s obligations under this Agreement. If
Purchaser fails to perform when due any of its obligations to Supplier under
this Agreement, upon notice from Supplier, Abbott U.S. shall promptly assume or
cause the performance of such obligation(s). The obligations of Abbott U.S.
under this Section 20 are continuing and irrevocable, and Abbott U.S. waives any
failure or delay by Supplier in asserting or enforcing any of its rights or
making any claims or demands against Purchaser before demanding performance by
Abbott U.S. hereunder.

[Remainder of page intentionally left blank]

 

-44-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative in two (2) originals.

 

ABBOTT INTERNATIONAL, LLC     OSCIENT PHARMACEUTICALS CORPORATION By:   /s/
Stafford O’Kelly    

By:

  /s/ Steven M. Rauscher

Title:

 

Vice President

   

Title:

 

President and Chief Executive Officer

ABBOTT LABORATORIES,LTD. (for purposes of Sections 1.1, 2.3, 2.5, 3.2(b),
3.3(c), 7, 8.2, 8.4, 9.4, 11, 13.3, 16, 18 and 19 only)

By:   /s/ Marcelo Vizio

Title:

 

General Manager

ABBOTT LABORATORIES (for the purpose of Section 20 only)

By:   /s/ Stafford O’Kelly

Title:

 

Vice President

 

-45-

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Schedule A

Specifications

[*] [2 pages omitted]



--------------------------------------------------------------------------------

Schedule B

Trademarks

[*]



--------------------------------------------------------------------------------

Schedule C

Patents

FACTIVE® Patent Portfolio in Canada

[*]



--------------------------------------------------------------------------------

Schedule D

Next Year Transfer Price Determination

[*] [1 page omitted]

 



--------------------------------------------------------------------------------

Schedule E

Transfer Price Quarterly Reconciliation

[*] [1 page omitted]

 